                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


S. SHANE SMITH,                            )
                                           )
                  Plaintiff,               )
                                           )
                  v.                       )               1:18cv914
                                           )
NORTH CAROLINA DEPARTMENT OF               )
PUBLIC SAFETY, et al.,                     )
                                           )
                  Defendants.              )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     This    case      comes   before    the    undersigned     United     States

Magistrate Judge for a recommendation on the “Motion for Summary

Judgment”   (Docket      Entry   61)     (the     “First    Motion”)     and   the

“Supplemental Motion for Summary Judgment” (Docket Entry 84) (the

“Second Motion,” and collectively, the “Motions”) filed by Michael

Roach (“Roach”) and Mark Moore (“Moore,” and together with Roach,

the “Defendants”).       For the reasons that follow, the Court should

deny the Motions.

                                  BACKGROUND

     Alleging violation of his constitutional and statutory rights

during his incarceration at Dan River Work Farm (“Dan River”), S.

Shane    Smith   (the     “Plaintiff”)     sued     various    North     Carolina

Department of Public Safety (the “NC DPS” or “NCDPS”) employees.

(See Docket Entry 2 (the “Complaint”) at 1-43.)1                   Among other


     1   Citations herein to Docket Entry pages utilize the CM/ECF
                                                    (continued...)




    Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 1 of 72
claims,   the   Complaint   alleges   that   Roach   retaliated   “against

Plaintiff for filing grievances and court cases by removing his

access to a computer, restricting his access to a word processor,

and changing the type of his pants” and that Moore “participat[ed]

in the retaliation by changing the type of Plaintiff’s pants.”

(Docket Entry 8 (the “Recommendation”) at 17.)        The Complaint also

asserts a claim against Roach under the Americans with Disabilities

Act of 1990 (the “ADA”) and Section 504 of the Rehabilitation Act

(the “Rehabilitation Act”), wherein Plaintiff alleges that Roach

removed Plaintiff from his prison job due to Roach’s disapproval of

Plaintiff’s footwear, a situation ultimately resolved only by

Plaintiff’s purchase of new footwear.        (See id. at 3-4.)    Because

“the Complaint d[id] not allege that the footwear that Roach

required Plaintiff to use on the job differed from that used by

non-disabled prisoners or that [the NC DPS d]efendants provided the

required footwear for free to non-disabled prisoners to work in the

kitchen,” the Recommendation concluded that “the Complaint fail[ed]

to allege facts showing that [the NC DPS d]efendants treated

Plaintiff differently than his nondisabled counterparts resulting

in his exclusion from the kitchen job.”        (Id. at 5-6.)

     Due to this and other failings, the Recommendation advised the

Court to dismiss all of Plaintiff’s claims except the retaliation



     1(...continued)
footer’s pagination.

                                      2




    Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 2 of 72
claims against Roach and Moore.           (See id. at 2, 16-17.)            Plaintiff

objected    to   the    Recommendation.            (See   Docket    Entry    13   (the

“Objections”).)        As relevant here, the Objections assert:

          [Various other NC DPS defendants], Roach[,] and
     Moore did not permit Plaintiff to participate in the
     Inmate Job Assignment Program alleging the footwear long-
     provided to him by prison officials was not acceptable.

          Participation in the Inmate Job Assignment Program
     permits inmates to earn valuable sentence reduction
     credits, and provides a meager weekly Incentive wage
     between 40¢ to $1.25 per day. Plaintiff was being denied
     participation in the program because of his disability —
     he required special footwear.

           In addition to missing fingers, Plaintiff also has
     no   toes;   therefore,   he  requires   footwear  which
     accommodates his unique disability.         Non-disabled
     prisoners participating in the Inmate Job Assignment
     Program are provided footwear at no cost to them.
     Plaintiff, in order to participate in the Inmate Job
     Assignment Program, was required to purchase footwear at
     his own expense. The [d]efendants refused to purchase
     footwear which would accommodate his disability needs.

(Id. at 3 (citations omitted).)

     In light of Plaintiff’s allegation that prison officials

provided    appropriate        footwear       at    no    cost     to   non-disabled

participants in the Inmate Job Assignment Program (but not to him),

the Court    (per      Chief   United   States       District      Judge   Thomas   D.

Schroeder) allowed Plaintiff to pursue his claims for compensatory

damages under the ADA and Rehabilitation Act against Roach in his

official capacity as an employee of the NC DPS.                  (See Docket Entry

14 at 3-7, 10-11; Text Recommendation dated Oct. 17, 2019; Docket

Entry 16 at 1-2.)         The Court also permitted Plaintiff’s claims


                                          3




    Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 3 of 72
against    “Roach    for   retaliating      against    Plaintiff     for    filing

grievances and court cases by removing his access to a computer,

restricting his access to a word processor, and changing the type

of his pants and against [d]efendant Moore for his participation in

the retaliation by changing the type of Plaintiff’s pants” to

proceed, but dismissed Plaintiff’s remaining claims. (Docket Entry

14 at 10.)      Plaintiff subsequently filed an amended complaint (see

Docket Entry 26 (the “Amended Complaint”)),2 attempting to raise an

additional claim (see Docket Entry 24 at 2 (explaining that Amended

Complaint contains “the original paragraphs 1-113[] and the amended

paragraphs, which are numbered as 114-123”)) that failed to survive

review under 28 U.S.C. § 1915A (see Text Order and Recommendation

dated Mar. 24, 2020; Docket Entry 37 at 4).

      Following the filing of the Amended Complaint, the parties

engaged    in   discovery.     (See     Text   Order    dated   Mar.      24,    2020

(establishing discovery deadline of Oct. 26, 2020).) In July 2020,

Plaintiff moved to compel responses to “Plaintiff’s First Request

For    Production    of    Documents”       (Docket    Entry    34   at    6)    and

“Plaintiff’s First Request for Admissions to Defendants” (id. at

10), which Plaintiff served on Defendants’ counsel on April 16,

2020, but to which Defendants failed to respond (id. at 1).                     (See,




     2 Plaintiff verified the Amended Complaint under penalty of
perjury. (Docket Entry 26 at 18.)

                                        4




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 4 of 72
e.g., Docket Entry 33 at 1-2.)3              The Court (per the undersigned)

granted   that     request    in   part,     ordering    “that,    on    or   before

09/04/2020, Defendants shall respond without objection (other than

assertions    of   privilege)      and   shall   produce    any    nonprivileged

documents responsive to [certain specified] Requests.” (Text Order

dated Aug. 14, 2020 (the “First Production Order”).)                    However,

     the Court decline[d] to enter any order as to Plaintiff’s
     First Request for Admissions to Defendants because
     Federal Rule of Civil Procedure 36(a)(3) provides a
     self-operating consequence for failures to respond to
     such requests. The Court likewise [did] not require any
     response to the document requests Plaintiff appended to
     his requests for admission, because all of those requests
     only sought production related to denials of Plaintiff’s
     requests for admission and Defendants evidently served no
     such denials.

(Text Order dated Aug. 14, 2020 (parentheticals omitted).)

     Defendants failed to comply with the First Production Order.

(See Docket Entry 44 at 2-3.)                Accordingly, the Court ordered

“Defendants to respond without objection (other than assertions of

privilege) and to produce any nonprivileged documents responsive to

[the specified] Requests . . . on or before 10/27/2020, and to pay

Plaintiff’s      reasonable    expenses       incurred    due     to    Defendants’

non-compliance with the Text Order dated 08/14/2020.”                   (Text Order

dated Oct. 13, 2020 (the “Second Production Order”).)                    A dispute

arose regarding Defendants’ compliance with the Second Production



     3 Defendants likewise failed to respond to Plaintiff’s motion
to compel. (See Docket Entries dated July 8, 2020, to Aug. 14,
2020.)

                                         5




    Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 5 of 72
Order (see Text Recommendation dated Feb. 19, 2021), prompting

Defendants      to   provide    a   belated   supplemental    production      of

“responsive medical records” (Docket Entry 53, ¶ 16; see id., ¶¶ 5-

8), which the Court (per Chief Judge Schroeder) thereafter ordered

Defendants to re-serve on Plaintiff “in a manner that documents

Plaintiff’s receipt” (Docket Entry 86 at 1).

       In the interim, on November 25, 2020, Defendants filed the

First     Motion,     which     addresses     only   Plaintiff’s   ADA       and

Rehabilitation Act claims against Roach.             (See Docket Entries 62-

66.)    Plaintiff opposed the First Motion (see Docket Entries 75 to

77-1), averring in part as he did so that Defendants failed to

produce documents, including but not limited to medical records, as

the First Production Order and Second Production Order directed

(see Docket Entry 75-1, ¶¶ 14-32).            Plaintiff urged the Court to

deny summary judgment on this basis alone (see Docket Entry 75 at

7), but also opposed the First Motion on its merits (see generally

Docket Entries 75 to 77-1). Plaintiff further disputed Defendants’

contention that “Plaintiff’s remaining allegations primarily center

on   alleged    failure    to   provide     accommodations   regarding      work

footwear” (Docket Entry 75 at 5-6 (citing Docket Entry 64, ¶ 3)

(emphasis omitted)), noting that the Court also permitted Plaintiff

to proceed on his retaliation claims against Defendants (see id. at

6), and arguing that Defendants’ failure to address his retaliation

claims waived any arguments that Defendants possessed against those


                                        6




       Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 6 of 72
claims (see Docket Entry 75-1, ¶¶ 4-5).          Defendants did not file a

reply in support of the First Motion.            (See Docket Entries dated

Jan. 11, 2021, to present.)

     On February 17, 2021, however, Defendants sought permission to

file an amended summary judgment motion, as “[i]n drafting the[

First Motion], Defendants did not address the issue of Plaintiff’s

clothing or typewriter access.”           (Docket Entry 80, ¶ 11.)            The

Court (per the undersigned) deemed this request moot, as, pursuant

to this Court’s Local Rules, “Defendants do not need leave of the

Court to file a belated summary judgment motion and the Court may

consider     a    belated   summary   judgment    motion     (although    such

consideration may not occur until trial).”          (Text Order dated Feb.

18, 2021.)       On March 16, 2021, Defendants filed the Second Motion

(see Docket Entry 84), which addresses Plaintiff’s claims of

retaliation       against   “Defendants    pertaining   to    access     to    a

typewriter and clothing” (Docket Entry 85 at 2; see id. at 1-7).

Plaintiff filed a response in opposition to the Second Motion (see

Docket Entries 89-90), to which Defendants filed no reply (Docket

Entries dated May 3, 2021, to present).




                                      7




    Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 7 of 72
     As relevant to the Motions,4 the record (taken in the light

most favorable to Plaintiff unless otherwise noted) reveals the

following:

     “Plaintiff    was    born    with    no   fingers   or   toes,   which

significantly limits his ability to perform many common tasks,

including    walking,    writing,    standing,   working,     and   grasping

objects.”    (Docket Entry 64, ¶ 4 (citing Docket Entry 2); see also

Docket Entry 75 at 6 (agreeing with assertion).)          “In addition to

the missing digits, [Plaintiff] also suffer[s] from extremely

sensitive skin.”    (Docket Entry 90, ¶ 5.)         The NC DPS considers

Plaintiff a “Qualified Person with a Disability” under the ADA.

(Docket Entry 89-2 at 2.)        Plaintiff has been incarcerated in the

NC DPS “since approximately 1990.”          (Docket Entry 90, ¶ 3.)      In

2011, Plaintiff and NC DPS officials entered into a settlement

agreement (see Docket Entry 85-3) (the “Settlement Agreement” or

“Agreement”) to resolve a lawsuit that Plaintiff brought against NC

DPS officials under the ADA.        (See, e.g., Docket Entry 90, ¶¶ 30-

32.) Under the Settlement Agreement, NC DPS officials must provide

Plaintiff, “free of charge[,] appropriate clothing and assistive

devices and supplies,” including at least “seven (7) zippered

pants” made of “one hundred percent (100%) cotton.”           (Docket Entry


     4 In their Motions, Defendants do not address Plaintiff’s
retaliation claim against Moore specifically, relying exclusively
on affidavits from Roach, which do not mention Moore, and a few
additional documents that also do not mention Moore. (See Docket
Entries 62-66, 85 to 85-3.)

                                      8




    Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 8 of 72
85-3 at 2.) Plaintiff’s immediate family members can also send him

tennis shoes and insulated boots.         (Id. at 4.)

     In addition, “[Plaintiff] shall be allowed access to use a

Brother ML 500 electric word processor(6) six days a week for a

total of twenty (20) hours per week,” which processor the NC DPS

shall maintain in working order at its expense.               (Id. at 3.)    NC

DPS shall also “maintain a comparable word processor as a backup

for use during repair and maintenance of the ML 500 processor.”

(Id.)    However, “if the maintenance and upkeep of the ML 500

processor becomes cost prohibitive for [the NC DPS], or if it

becomes evident that the ML 500 processor is a poor accommodation

choice    due    to    unforeseen    physical     incompatibilities         with

[Plaintiff’s] disability, a comparable processor may be substituted

if   agreed     upon   by   both    [Plaintiff]    and   an     official     ADA

Coordinator.”     (Id. at 4.)

     As further concerns Plaintiff’s physical condition(s), he

avers:

     Although naturally dominant, Plaintiff’s “right hand is very

limited” and thus his “left hand is [his] main source of function.”

(Docket Entry 90, ¶ 10.)       “From a cursory observance, people make

the assumption that [he] ha[s] a thumb.           What [he] ha[s] is not a

thumb, but the root from which a thumb would extend.              The ends of

[his] hands, where one would assume the fingers would be, are in

fact, the upper portions of where the wrist would begin on the hand


                                      9




     Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 9 of 72
of a non-disabled person.”          (Id., ¶ 11.)       “The appendage that is

often misidentified as a thumb is [his] absolute everything,” as it

enables him to “feed [him]self, dress [him]self, and care for

[him]self, all only if appropriately accommodated.                Without this

appendage[, he] would instantly become a dependent invalid.” (Id.,

¶ 12.)

     “Where    a    person   with   ten     fingers    has   multiple   ways   of

performing simple tasks, [Plaintiff] ha[s] only one way [he] can do

the same.      Without appropriate accommodation, [his] life is a

painful hurdle-filled life of constant insurmountable obstacles.”

(Id., ¶ 13.)    “The appendage referenced above is a single bone with

a hinge joint attaching it to the hand.               The appendage is capable

of bending to hold an object, but it is unable to grasp objects for

extended periods of time without severe pain and discomfort.”

(Id., ¶ 14.)       “[T]o the left of th[is] ‘thumb’ is the section of

the hand where one would assume the fingers to be.                  In lieu of

fingers, [he] ha[s] four deep crevices which are excessively

sensitive and very vulnerable to irritation and even infection if

not properly accommodated or cared for.” (Id., ¶ 15.) Plaintiff’s

“ability to function is disrupted by the slightest alteration in

the form of this hand.        For example, if something as common as a

callus should form on this hand, it negatively affects [his]

ability to grasp objects, even items as simple as an eating

utensil.”     (Id., ¶ 16.)


                                       10




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 10 of 72
     Unlike   his   left   hand,   Plaintiff’s   “right   hand   alone   is

useless.   However, when paired with [his] left hand, it becomes

indispens[a]ble.”    (Id., ¶ 17.)     On Plaintiff’s right hand,

     there is an appendage which, like the left hand, is often
     mistaken for a thumb.     This is not a thumb, but the
     beginning of the base where a thumb would grow. Like the
     left hand, this appendage includes a single bone, but
     unlike the left hand, this one does not include the hinge
     joint; therefore, it is physically unable to securely
     grasp objects. Unlike the left hand, [Plaintiff] ha[s]
     absolutely no grip with this hand.

          The valley or space between the appendage and the
     right hand consists of a large area of very sensitive
     surgical scars. At times, this area becomes so sensitive
     that even the slightest touch is staggeringly painful.

          As with the left hand, [Plaintiff] ha[s] no fingers
     on [his] right hand.      Albeit, there are three very
     minuscule protrusions which one could easily assume are
     the bases or roots of where the fingers would form. This
     would be the area of the three outer-most fingers.
     [Plaintiff is] completely absent any trace of the finger
     which would be located beside the thumb.      As a child
     ([Plaintiff] was approximately seven years of age),
     doctors attempted an unsuccessful experimental surgery to
     provide grip and removed a deformed bone from that hand.
     The surgery was unsuccessful and [Plaintiff] remain[s]
     without effective grip with that hand.

          The three uppermost protrusions of [Plaintiff’s]
     right hand, which could be identified as the bases for
     fingers are also very sensitive. These areas are often
     prone to splitting open if hit or bumped the wrong way.
     As with the left hand, [Plaintiff] do[es his] best to
     take very good care of [his] hands so that [he] may
     function.    In order to function, [he] require[s]
     accommodation.

(Id., ¶¶ 18-21 (paragraph numbering omitted).)        Additionally:

          For [Plaintiff], eating is not a simple process.
     [He] must think how each item will be handled. However,
     if appropriately accommodated, [he is] capable of feeding
     [him]self. Sometimes it takes [him] longer to consume

                                    11




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 11 of 72
     [his] meal than it does a non-disabled person, and under
     Mr. Roach’s direction, his officers often refused to
     allow [Plaintiff] the time [he] needed to consume [his]
     meal.

          To carry a meal tray, [he] would generally put the
     eating utensils in [his] pocket, and sometimes the fruit
     (if [they] have fruit for the meal), and sometimes, even
     the beverage glass (the beverage glasses are plastic 9.5
     oz. tumblers), so that [he] can carry [his] food tray.
     Prior to picking up [his] tray, [he] look[s] at the tray
     (a.k.a. plate) and its contents so that [he] will know
     where to place [his] hand under the tray so [he] can
     balance it. [His] ability to carry items relies more on
     balance than grasp or grip.

(Id., ¶¶ 27-28 (paragraph numbering omitted).)               Moreover, due to

their design, certain NC DPS eating utensils Plaintiff “simply

cannot hold well enough to functionally feed [him]self.”                   (Id.,

¶ 16.)   Thus, he “ha[s] been provided with designs which [he] can

manipulate.”    (Id.)

     Plaintiff’s disability also makes dressing and undressing “an

arduous and irksome task.”       (Id., ¶ 34.)       Accordingly, under the

Settlement     Agreement,     “prison       officials   [a]re    to    provide

[Plaintiff] with ‘appropriate’ clothing which is made of 100%

cotton.”   (Id., ¶ 35.)     “In 2011, after the Agreement was reached,

[p]rison officials informed [Plaintiff that] they were going to be

purchasing [his] clothing items from an outside supplier (i.e.,

Walmart, JC Penney, etc.).”      (Id.; see also Docket Entry 34 at 12

(admitting,    per   Rule   36(a)(3)    of   the   Federal   Rules    of   Civil

Procedure (the “Rules”), “that prior to Mr. Roach’s switch of

Plaintiff’s pants and clothing items, prison officials purchased


                                       12




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 12 of 72
Plaintiff’s pants and clothing items from an outside supplier”).)

Shortly    after   execution    of   the   Settlement   Agreement,   NC   DPS

officials and Plaintiff met “and discussed each aspect of the

Agreement; specifically what [Plaintiff] needed in order to be

appropriately accommodated and to satisfy each portion of the

Agreement.”    (Docket Entry 90, ¶ 38.)

     “When questioned during the discussions, [Plaintiff] would

explain why certain clothing items worked for [him] and why others

did not. The meeting was productive and prison officials purchased

clothing which accommodated [his] disability needs and was made of

100% cotton.”      (Id.)     “When [Plaintiff’s] clothing items became

worn, prison officials would replace them with the same items that

[NC DPS officials and Plaintiff] had agreed upon.”            (Id., ¶ 41.)

“When prison officials initially purchased [Plaintiff’s] pants (and

every purchase thereafter) from the outside supplier, in addition

to being 100% cotton with zippers, the pants were equipped with two

front and two back pockets, and appropriate belt loops.          The pants

purchased met [Plaintiff’s] accommodation needs.”           (Id., ¶ 42.)

     “With [Plaintiff’s] disability, [he] rel[ies] heavily on pants

pockets.    Without accessible pants pockets, [he is] placed at a

great disadvantage.        [He] simply cannot carry items in [his] hands

like a person with fingers can.”           (Id., ¶ 43.)   Additionally, to

dress and undress, Plaintiff “rel[ies] on the belt loops to pull up

or remove [his] pants because [he] do[es] not possess the grasp or


                                      13




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 13 of 72
grip to pull up [his] pants otherwise.”           (Id., ¶ 44.)     He “hook[s

his] ‘thumbs’ in the belt loops and pull[s] up the pants.                 Once

[he] ha[s] pulled up [his] pants, [he] hook[s his] ‘thumbs’ in the

two front-most belt loops to pull the fly together so that [he] may

fasten and zip the pants.          Without the belt loops, it is very

difficult and painful to dress and undress [him]self.”             (Id.)

     Plaintiff’s lack of toes also presents significant obstacles.

(See,   e.g.,    Docket   Entry   75-1,    ¶¶   33-40,   46-47.)    Although

different sizes, Plaintiff’s feet “range in the 6½-7 size range.”

(Id., ¶ 35.)     Given the placement of his arches, however, his feet

with toes “would measure in the 10½-11 size range,” so Plaintiff

“wear[s] a size 9.”       (Id.)   “Proper footwear is important in [his]

ability to walk, for the footwear must feel balanced or [Plaintiff]

will veer into walls, trip, stumble, or fall down.                   Finding

adequate    footwear      which    accommodates     [his]    disability    is

difficult.”     (Id.)   “Toes are what give one balance. Without toes,

[Plaintiff’s] balance is a lot mental; meaning that [he] ha[s] to

be cognizant of the steps that [he] take[s], especially on uneven

ground.”    (Id., ¶ 36.)      “[Plaintiff is] generally fine on level,

even surfaces, as long as [he] keep[s] watch for obstacles.               Even

a slight dip can cause [him] to stumble or stagger, but if [he is]

aware of the dip, [he] can anticipate it and adjust accordingly.”

(Id.) “A lot of [Plaintiff’s] walking and balance depends on [his]

footwear.       Like tires on a car, [Plaintiff’s] footwear has to


                                      14




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 14 of 72
provide a proper balance.          [He] walk[s] better in lightweight,

balanced footwear.”       (Id., ¶ 37.)

     “The ends of [Plaintiff’s] feet where the toes should be are

probably the most painfully sensitive area of [his] body.                The

areas where the big toes should be constantly ache and throb.            The

slightest touch can literally drop [him] to [his] knees.”            (Id.,

¶ 38.) Accordingly, he “select[s] footwear that protects, but does

not interfere with[,] this particular area of [his] feet.           Steel-

toed shoes cause [him] to suffer intense pain and discomfort.”

(Id.)    For normal feet with toes, “the toes rest under the steel-

toed cup” of such shoes, “and the toe joints bend with the boot,

thus the steel-toe (or composite-toe) does not push into the foot.”

(Id., ¶ 46.)       However, Plaintiff’s “foot in [a] steel-toed or

composite-toed boot does not bend” due to the absence of a “toe

joint.    The [steel] cup digs into the foot.             Further, the cup

causes extreme pain and discomfort where [Plaintiff’s] toes and toe

joint should be.”        (Id., ¶ 47.)     As such, Plaintiff possessed a

“long-standing exemption . . . regarding not wearing steel-toed

boots for prison job assignments.”         (Id., ¶ 48; see also id., ¶ 54

(“Roach was, and remains, the only prison official to refuse to

provide [Plaintiff] some form of accommodation or waiver regarding

[his] footwear for a prison job assignment.”).)

     In February 2016, NC DPS officials promoted Plaintiff from

medium   custody    to   minimum   custody,   resulting    in   Plaintiff’s


                                     15




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 15 of 72
transfer from the Warren Correctional Institution (“Warren C.I.”)

to Dan River.        (See Docket Entry 26, ¶¶ 10-11; Docket Entry 90,

¶¶   45,    51.)5     “Prisoners   designated   as   medium   custody   wear

variations of brown uniforms, and those designated as minimum

custody wear variations of green uniforms.”            (Docket Entry 90,

¶ 47.) Due to Plaintiff’s “custody promotion, prison officials had

to purchase different color clothing for [him] which met the terms

of the Agreement.         The prison official procuring the pants for

[Plaintiff]         specifically   asked   [him]     what     [he]   needed

accommodation-wise.        [Plaintiff] explained what [he] needed, and

the green pants prison officials purchased for [him] met all of

[his] accommodation needs.”        (Id., ¶ 50.)

      Once Warren C.I. officials received “the newly purchased green

pants,” Plaintiff “was transferred to the minimum custody Dan

River” (id., ¶ 51), where Defendants worked (see, e.g., id., ¶¶ 52,

152-56).6     By September 2016, Plaintiff transferred from Warren


     5 “Medium custody is more secure and restrictive than minimum
custody. Minimum custody prisoners are those deemed more behaved
and obedient and have demonstrated the ability to follow and abide
by the laws of North Carolina and the rules of prison. [Plaintiff]
was and [remains] quite proud of [his] advancement to minimum
custody.” (Docket Entry 90, ¶ 46.)

     6    A dispute exists regarding Roach’s position during
Plaintiff’s incarceration at Dan River. In his affidavits, Roach
maintains that, “[a]t the time of the events enumerated in
Plaintiff’s Complaint, [Roach] was employed as a Warden II at Dan
River.”   (Docket Entry 62-1, ¶ 3; Docket Entry 85-2, ¶ 3.)
Plaintiff responds that “Roach was at all times during
[Plaintiff’s] confinement at Dan River the Assistant Superintendent
                                                     (continued...)

                                     16




     Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 16 of 72
C.I. to Dan River.      (Compare Docket Entry 62-1, ¶ 7 (indicating, in

Roach    affidavit,    that      Plaintiff   transferred    to   Dan   River   in

September 2016), with, e.g., Docket Entry 90, ¶ 52 (averring that

Plaintiff “was housed at Dan River from August 22, 2016 through

October    30,    2018”),   and    Docket    Entry   77-1   at   2   (reflecting

Plaintiff’s transfer to Dan River in August 2016).)              Shortly after

Plaintiff’s arrival at Dan River, he informed its ADA Coordinator,

Amanda Cobb (see Docket Entry 90, ¶ 54),7 that officials at Warren

C.I. had “not purchase[d] enough pants to satisfy the terms of the

Agreement.       Ms. Cobb directed that four more pairs of green pants

be purchased for [Plaintiff] to satisfy the Agreement.                 The pants

Ms.     Cobb   directed     be     purchased     accommodated    [Plaintiff’s]

disability and met [his] needs.                The pants were purchased and

issued to [Plaintiff].”          (Id., ¶ 55.)



     6(...continued)
for Custody & Operations.       At no time during [Plaintiff’s]
confinement at Dan River was Mr. Roach the facility’s Warden.”
(Docket Entry 90, ¶ 52; see also Docket Entry 75-1, ¶ 59 (“At the
time of the events enumerated in [Plaintiff’s] Complaint, Mr. Roach
was NOT the Warden; he was the assistant superintendent for
custody.” (emphasis in original).) Contemporaneous evidence in the
record identifies Roach as an “Assistant Superintendent of Custody
and Operations” (Docket Entry 89-6 at 2; see also Docket Entry 76-7
at 2 (“Assistant Superintendent”)) and a “Correctional Asst.
Superintendent II” (Docket Entry 89-7 at 2), rather than a
“Warden,” during Plaintiff’s incarceration at Dan River. To the
extent any discrepancy exists between a “Warden II” and “Assistant
Superintendent,” it does not affect resolution of the Motions.

     7 “Upon [Plaintiff’s] arrival at Dan River, Timothy Willis
served as Warden.” (Id., ¶ 53.) Upon his retirement, Cobb became
Warden. (See id., ¶ 54.)

                                        17




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 17 of 72
       “Under   North     Carolina       law,     prisoners    may    earn    sentence

reduction credits for participation in work and program activities,

and    performing    acts      of    exemplary      conduct,    or    working    under

extraordinary conditions.” (Docket Entry 26, ¶ 17.) “Plaintiff is

serving a life sentence and is currently eligible for parole

November 14, 2020.”            (Id., ¶ 84.)         Sentence reduction credits

earned through prison jobs reduce Plaintiff’s parole eligibility

date. (See id., ¶ 18.)          In addition, only through participation in

the prison job program could Plaintiff earn incentive wages (see

Docket Entry 75-1, ¶ 70) and “comply with the case management plan

set out by [his] correctional case manager at Dan River.”                        (Id.,

¶ 71.)    In that regard:

            A prisoner’s case management plan is set by his
       correctional case manager. Compliance with the plan aids
       a prisoner in custody level promotions, parole, and
       participation in the Mutual Agreement Parole Program
       (MAPP). [Plaintiff] was sentenced under North Carolina’s
       Fair Sentencing Act.    [His] only path to freedom is
       through a MAPP.

(Id., ¶ 72.)

       “Upon Plaintiff’s arrival at Dan River, he requested a job

assignment as chaplain’s clerk, school clerk, canteen clerk, and

canteen warehouse clerk, but was denied each of those requests.”

(Docket Entry       26,   ¶    12.)       “In    approximately       September   2016,

Plaintiff     was   assigned        as   the    inventory   stock     clerk   for   the

facility’s kitchen.           In this position, Plaintiff was responsible

for maintaining a food, supply, and equipment inventory with an


                                           18




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 18 of 72
approximate value of $75,000.00. Despite his disability, Plaintiff

is a proficient clerk.”    (Id., ¶ 13.)

     Shortly after Plaintiff’s arrival at Dan River, “Roach made it

abundantly clear to [Plaintiff] that he did not like the terms of

the Agreement and he was going to limit its scope.”        (Docket Entry

90, ¶ 56.) More particularly, “Roach specifically told [Plaintiff]

that he did not like the terms of the 2011 Settlement Agreement and

he was going to do everything he could to take as much of it as he

could away from [Plaintiff].”       (Docket Entry 75-1, ¶ 65.)           “In

approximately October 2016, Mr. Roach removed Plaintiff from his

assignment because he (Mr. Roach) did not approve of the footwear

prison officials had been providing to accommodate Plaintiff’s

disability.”   (Docket Entry 26, ¶ 14; see also Docket Entry 34 at

10 (admitting, via Rule 36(a)(3), “that Plaintiff was not permitted

to participate in the Inmate Job Assignment Program while housed at

the Dan River Work Farm because Mr. Roach did not approve of the

footwear Plaintiff wore to accommodate his disability”).)8

     According to Roach:

     Plaintiff began his kitchen inventory clerk “position wearing

shoes that were not approved and/or up to safety standards for the



     8   The record contains a Dan River medical report for
Plaintiff requesting, on September 20, 2016, an “[e]valuation for
proper and safety fitting boots for job, due to congenital
deformities. All jobs require steel toe boots.” (Docket Entry 76-
2 at 3.) The report reflects entry of that request on September
27, 2016, and its authorization as of October 5, 2016. (Id.)

                                   19




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 19 of 72
kitchen area.” (Docket Entry 62-1, ¶ 10.) “These safety standards

are in place to protect the safety of offenders in their work

duties, as well as to limit liability on the part of the facility.”

(Id., ¶ 11.)     “Due to the lack of approved footwear, Plaintiff was

not allowed to work in the kitchen area of the facility.”           (Id.,

¶ 12.) “Plaintiff was subsequently taken to a medical professional

to be fitted for a custom made pair of shoes that accommodated his

disability, while adhering to safety standards.”            (Id., ¶ 13.)

“These custom orthotics/footwear were provided to Plaintiff at no

expense to himself.”      (Id., ¶ 14.)   “Subsequent to receiving the

custom footwear, Plaintiff informed the facility that the custom

footwear   was    not   comfortable.”    (Id.,   ¶   15.)     “Plaintiff

subsequently acquired new footwear from outside the facility that

were not paid for by [NC] DPS.”      (Id., ¶ 16.)

     “The only reason Plaintiff was not permitted to work in the

kitchen area was due to his initial footwear failing to meet safety

standards.”      (Id., ¶ 17.)   “[Roach] as well as other individuals

within the facility accommodated Plaintiff’s disability in a way

that would allow him to work safely.”          (Id., ¶ 18.)     “[Roach]

den[ies] that [he] nor [sic] any other named Defendants have ever

knowingly or willfully acted in any manner intended to deprive

[Plaintiff] of any right secured to him under the laws of the State

of North Carolina or the Constitution and laws of the United

States.”   (Id., ¶ 19.)


                                   20




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 20 of 72
      Plaintiff disputes these assertions. (See, e.g., Docket Entry

75-1, ¶¶ 41-57.)          To begin, Plaintiff “disagree[s] that [his]

footwear was not approved for kitchen use, for [his] footwear was

purchased by prison officials who outranked Mr. Roach so that [he]

could work the exact same position in another prison facility.”

(Id., ¶ 61.)      According to Plaintiff, “Roach just did not like that

[Plaintiff’s] footwear was provide[d] to [him] by prison officials

through a federal civil rights settlement which was brought under

the [ADA] and the Vocational Rehabilitation Act.”                  (Id.)    Further,

Plaintiff contends that Roach did not have “[him] fitted for

‘custom made’ boots” but rather “a standard, over-the-counter

boot.”     (Id., ¶ 41.)        “Roach insisted that [Plaintiff] be fitted

for steel-toed boots.          He would not permit any other consideration

or   accommodation.”            (Id.,    ¶     42     (emphasis    in   original).)

“[Plaintiff] was referred to the Hanger Clinic (the contracted

footwear    provider      to    the   NCDPS)        for   footwear.     [Plaintiff]

explained    to    them   what    [he]       needed.       The   examiner   did   not

understand why the facility was insistent that [Plaintiff] be

fitted for steel-toed shoes with the absence of toes, but, as the

examiner stated, they were being paid by the NCDPS, and the NCDPS

order stated [that Plaintiff] was to be fitted for steel-toed

boots.”    (Id., ¶ 43.)

      Furthermore, a “Clinical Summary” from the Hanger Clinic

(dated October 27, 2016) reflects a “New Eval” of Plaintiff for


                                         21




     Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 21 of 72
“Non Therapeutic Shoes,” specifically “steel toed boots” (Docket

Entry 76-2 at 2 (emphasis in original)), in connection with which

“[m]easurements and impressions [were] taken for custom inserts,

with reinforced medial arch support, increased heel cushion to

reduce repetitive loading stress/pain, and no toe filler (per

patient request)” (id. at 4).           The Clinical Summary requests

authorization for “codes L3222 x 2 (Men’s Hightop Shoe) and L3010

x2 (Custom Molded longitudinal Arch Support)” and asks the NC DPS

to “call Hanger . . . when approved,” noting that “[i]tems will be

ordered at that time.”     (Id.)   The summary judgment materials do

not contain further information regarding that authorization.

     However, on November 11, 2016, Plaintiff submitted an “Inmate

Reasonable   Accommodation    Request    Form,”   which   explains   that

Plaintiff is “unable to wear steel-toed shoes/boots.        Not only are

they difficult for [Plaintiff] to walk in, they are very painful

and cause a great amount of discomfort.”       (Docket Entry 76-6 (the

“ADA Request Form”) at 2 (parenthetical omitted).)            As to the

“Accommodation Requested,” the ADA Request Form states:

     For   NCDPS   to   continue   with   the   long-standing
     accommodation. For all of [Plaintiff’s] incarceration,
     [he] ha[s] been provided a waiver for steel-toed shoes.
     In lieu, prison officials have always purchased a
     non-steel-toed shoe/boot for [Plaintiff] to wear while on
     any assigned prison job.    [Plaintiff] arrived at [Dan
     River] with 2 pair[s] of boots and 1 pair of shoes which
     were purchased by prison officials for any job
     assignments [that Plaintiff] may have.




                                   22




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 22 of 72
(Id. (emphasis in original).)        In December 2016, NC DPS officials

responded that the “ADA request for non-steel toed boots can be

resolved through regular sick call procedures,” a response provided

to Plaintiff on January 4, 2017.           (Id. at 3.)     However, “Roach

would not approve for Plaintiff to be provided any footwear which

was not steel toed.”       (Docket Entry 34 at 11.)

       Plaintiff also contacted Ralph Baker of Ralph Baker’s Shoes in

Salisbury, North Carolina, from whom NC DPS officials purchased

Plaintiff’s footwear following the Settlement Agreement and prior

to Plaintiff’s transfer to Dan River.          (Docket Entry 75-1, ¶ 44.)

As relevant here, on February 1, 2017, Baker responded:             “I don’t

have an easy answer for your complex situation.             Obviously, you

don’t need steel toes to protect toes that don’t exist, but you’ve

tried fighting that battle and can’t win.”          (Docket Entry 76-4 at

2.)

       Dated February 10, 2017, a “Hanger Clinic Non-Therapeutic

Foot/Insert Eval/Fit/Delivery Form” also appears in the record.

(Docket Entry 76-3 at 2.)        It reflects Plaintiff’s evaluation for

size 10W steel toe boots with “Prefab thick cushion” inserts.

(Id.)    The form does not identify either the boots or the insert as

customized in any regard.         (See id. (not, inter alia, selecting

“Custom fit” or “Custom fabricated” or providing any “Rationale for

custom design”).)       On March 16, 2017, the Hanger Clinic provided

steel-toed Dr. Comfort “Protector” boots with a “foam top cover


                                      23




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 23 of 72
with gel/urethane base” arch supports to Plaintiff.            (Docket Entry

66 at 1-3.)

       A Dan River medical report dated March 27, 2017, states:

“[Plaintiff] reports[ that] the work boots received from Hanger

Clinic hurt his feet along the distal end where the hallux would

be.     He did not attempt to try to wear them to work.                U[rgent

]R[equest] entered to return to Hanger to be re-evaluated per Mr.

Roach Assistant Superintendent.”           (Docket Entry 76-7 at 2.)        The

report offers as the “Reason for Request” that Plaintiff “needs to

be re-evaluated with his work boots.             He reports the steel toe

boots rub and cause discomfort where the distal end of your hallux

would be.       He has congenital deformity with no toes.”                  (Id.

(emphasis      omitted).)    The   summary     judgment   materials    do    not

indicate the outcome of that request, although a letter dated April

24,    2017,    from   the   Hanger   Clinic    to   Deborah   J.     Jennings

(“Jennings”), apparently an NC DPS employee (see, e.g., Docket

Entry 76-2 at 3 (reflecting her involvement in generating NC DPS

medical report)), reflects that Jennings requested information on

the safety specifications of the boots and the material composition

of the boots and arch supports “provided to [Plaintiff] . . . on

March 16th, 2017.”      (Docket Entry 66 at 1.)

       The record also contains a “Medical Treatment Refusal” form

dated May 8, 2017.      (Id. at 4.)    The form indicates that Plaintiff

“received Dr. Comfort steel toed boots size 10 W from Hanger


                                      24




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 24 of 72
Clinic, to perform job at facility.                He refuses to wear, stating

that his left foot feels pressure at distal end where toes would

be.    He has on a pair of composite toe boots size 9 that were sent

from family with prefabricated arch supports that came out of the

Dr. Comfort boots from [the Hanger Clinic].”                   (Id.)     It describes

the recommended treatment as “[s]ize 10 W Dr. Comfort steel toe

boots    with      prefabricated      arch      supports     were     recommended   by

Orthotics     at    Hanger    Clinic      on   3/16/17.”       (Id.)      It   further

identifies the “possible consequences and/or complications [that]

may result       because     of   [the]    refusal      to   accept    treatment”   as

follows: “The pair from Orthotics are properly fitted with correct

size.    He may have friction to skin causing abrasions with smaller

size boots not properly fitted.”                (Id.)

       Plaintiff notes that he “purchased, at his expense, [this

alternate] pair of boots so that he could return to work, so that

he could again earn [an] incentive wage and sentence reduction

credits.”       (Docket Entry 26, ¶ 16.)           NC DPS officials apparently

permitted Plaintiff to return to his prison job with these non-

prison-provided boots.            (See, e.g., id., ¶¶ 15-26; see also Docket

Entry 34 at 11 (admitting, via Rule 36(a)(3), “that Plaintiff was

permitted to return to a prison job assignment only after he

purchased footwear at his expense which Mr. Roach required”).)

However,     “non-disabled         prisoners      are    provided      footwear     for




                                           25




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 25 of 72
participation in the Inmate Job Assignment Program at no cost to

the prisoner.”      (Docket Entry 34 at 11.)

       In addition, prior to Plaintiff’s transfer to Dan River and in

accord with the Settlement Agreement, NC DPS officials, including

an ADA coordinator, and Plaintiff agreed to retire the Brother ML-

500 word processor in favor of a stand-alone, non-networked desktop

computer and printer for Plaintiff’s written communications.                   (See

Docket Entry 90, ¶¶ 110-12.)           Due to its obsolescence, repair of

the    word   processor     had    become    increasingly       problematic,   and

Plaintiff’s      disability   rendered       the    processor    “cumbersome    and

difficult for [Plaintiff] to physically operate” because “[i]t

required extensive physical dexterity to adjust [his] arms and

hands to type” on it (id., ¶ 109).                 (See id., ¶¶ 107-11.)       “The

change from the word processor to the computer and printer worked

much better for [Plaintiff].          The computer keyboard was easier to

use, and the paper was much easier to feed into the computer’s

printer than it was to load in the word processor.”                 (Id., ¶ 114.)

“The use of computers is widely embraced by the NCDPS.                   There are

hundreds of prisoners within the NCDPS utilizing computers on a

daily basis.     The computer [Plaintiff] was to use to meet the terms

of the Agreement was the same computer and printer [he] used as

part of [his] job assignment.”          (Id., ¶ 115.)

       Upon Plaintiff’s transfer to Dan River, the Warden, Timothy

Willis    (see   id.,   ¶   53),    “instructed       the   facility’s   computer


                                        26




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 26 of 72
technician, Mr. Freeman, to provide [Plaintiff] access to the

non-networked, standalone desktop computer and printer used by the

facility’s inmate chaplain’s clerk.            This computer was located in

the Chaplain’s Office, which was directly beside and in direct view

from the dormitory officer’s booth.”             (Id., ¶ 117.)     “Under Mr.

Willis’s       direction,    Mr.   Roach    provided    a   schedule   allowing

[Plaintiff] 20 hours access to the inmate clerical computer.”

(Id., ¶ 118.)         Following his job assignment in September 2016,

Plaintiff’s “work schedule conflicted with [his] computer access

schedule,” but “Roach would not alter [his] schedule so that

[Plaintiff] could work and be permitted the required 20 hours

computer access” under the Agreement.            (Id., ¶ 119.)

     “After [Plaintiff’s] attempts to resolve the issues were

unsuccessful, [he] submitted a written grievance regarding prison

officials not complying with the terms of the Agreement.”                (Id.,

¶ 120; see also Docket Entry 26, ¶ 36 (“In approximately October

2016, Plaintiff submitted an administrative grievance regarding the

terms     of    the   2011   Settlement     Agreement   being   breached.”).)

“[Plaintiff’s] grievance made Mr. Roach angry.”              (Docket Entry 90,

¶ 120.)        After [Plaintiff] submitted [his] grievance, Mr. Roach

threatened that he would go to [Plaintiff’s] dorm and take away

[Plaintiff’s] personal property,” causing Plaintiff anxiety. (Id.,

¶ 121.)    Following “the grievance response, [Plaintiff] wrote to a

State Superior Court Judge requesting, in part, [that] prison


                                       27




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 27 of 72
officials provide [him with] the 20 hours access the Agreement

required.”     (Id., ¶ 122.)

       “The North Carolina Superior Court accepted [Plaintiff’s]

requests and ordered the relief [that he] sought.”             (Id., ¶ 123;

see also Docket Entry 89-5 at 2 (ordering that Dan River prison

officials provide Plaintiff “with a usable schedule which allows

him    a   minimum   of   20.00   hours    access   to   the   stand-alone,

non-networked computer he is currently authorized to use, which

satisfies the terms of the 2011 Agreement,” and that “prison

officials include [Plaintiff] in the construction of the new

schedule” (emphasis in original)).)           Plaintiff also sought and

obtained a court order directing NC DPS officials to provide

Plaintiff “with access to photocopying services so that he may

provide the [c]ourt and [the d]efendant with copies of exhibits and

documents he intends to introduce in [a then-pending state-court]

action.”     (Docket Entry 89-5 at 3.)         “On January 30, 2017, the

orders of the State Superior Court were served on prison officials

at Dan River by the Clerk of Court.”           (Docket Entry 90, ¶ 124.)

Immediately thereafter, on

       January 31, 2017, as [Plaintiff] was accessing the
       computer assigned for [him] to use in the Chaplain’s
       office, Mr. Moore visited [Plaintiff]. It was obvious
       [Moore] was angry. He ordered [Plaintiff] to shut down
       the computer and to leave the office, and that
       [Plaintiff] was not to use the computer anymore.
       [Plaintiff] asked why and [Moore] said that Mr. Roach
       said so. [Plaintiff] asked Mr. Moore if [he] had done
       something wrong, and Mr. Moore responded by telling


                                      28




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 28 of 72
     [Plaintiff] that [Plaintiff] knew what [he] did, and
     again ordered [Plaintiff] to leave. [Plaintiff] left.

          On February 2, 2017, [Plaintiff] was paged over the
     facility’s public address system to report to Mr. Roach’s
     office.   When [Plaintiff] reached Mr. Roach’s office,
     [Roach] yelled at [Plaintiff] regarding the two State
     Superior Court orders. As [Roach] was yelling, [Roach]
     rhetorically asked [Plaintiff] who [he] thought [he] was.
     It was evident Mr. Roach was angry.

(Id., ¶¶ 125-26 (paragraph numbering omitted).)

     “Roach informed [Plaintiff that] he was taking the computer

away from [Plaintiff], and that he was resurrecting the word

processor.”     (Id., ¶ 127.)   Roach also “informed [Plaintiff that

he] would no longer use the Chaplain’s office, and that [Roach] was

moving [Plaintiff] to the facility’s Receiving Area,” also called

the “Intake” or “Master Control” area.          (Id., ¶ 128 (internal

quotation marks omitted).)      “The Dan River Receiving area is the

central hub of the facility, and is similar to a locker room.            It

is open-concept.     In one corner was the receiving restroom and

intake shower, and in the other corner, Mr. Roach placed a table

and this became [Plaintiff’s] assigned location to use the word

processor.    In between the table and restroom was the main path for

foot traffic.     This was not a secluded area.”      (Id., ¶ 141.)      In

addition, the prison “clotheshouse would use that table to sort

dirty laundry.”    (Id., ¶ 144.)

     “Roach informed [Plaintiff that he] would be using a table in

Receiving for the word processor from 6:00 p.m. - 9:20 p.m. each

evening.     [Plaintiff unsuccessfully] attempted to protest” (id.,

                                   29




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 29 of 72
¶ 129), but “Roach made [Plaintiff] sign a document with the new

schedule” (id., ¶ 130).            “[Plaintiff] stated that [he] did not

agree with the document’s contents.             Mr. Roach ordered [Plaintiff]

to be quiet and demanded that [Plaintiff] sign the document or

[Plaintiff] could go to Restricted Housing (solitary confinement)

where [Roach] promised [that Plaintiff] would have absolutely no

access.”    (Id.)       Dated February 2, 2017, this document states:

     This letter is to serve as notice that the approved
     communication equipment, a Brother ML-500 Typewriter/Word
     Processor was returned to you in complete working order
     on 1-30-17. This equipment has been tested and found to
     have no issues at this time.       This equipment is in
     working order and is available to you as needed during
     the allocated time set forth by the facility.        Your
     refusal to use the equipment on 1-31-17 has been
     documented, but in no way affects the availability of
     this machine for your use. As always, this facility will
     provide you with access to this equipment and it will
     continue to be available to you during the allotted times
     6:00pm until 9:20pm seven days a week to include holidays
     and weekends.

(Docket Entry 89-6 at 2.)            “Roach was so angry that as he signed

the document he threw his pen.”            (Docket Entry 90, ¶ 131.)

     “After Mr. Roach stopped [Plaintiff] from using the previously

agreed upon computer, he set [Plaintiff’s] access schedule to the

resurrected      word    processor    from     6:00   p.m.   to     9:20   p.m.   each

evening.    On paper, this appears to be 23 hours and 20 minutes

weekly,    or,   3   hours   and     20   minutes     more   than    the   Agreement

demanded,” but “[t]he numbers are deceiving.”                        (Id., ¶ 132.)

“[Plaintiff] was actually permitted less than 14 hours access per

week” (id.) because “Roach scheduled [Plaintiff’s] access to the

                                          30




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 30 of 72
word processor at times where it was impossible for [Plaintiff] to

gain access” (id., ¶ 133) due to the guards’ change of shift,

formal inmate counts, and other logistical issues (see id., ¶¶ 135-

46).    “[W]hen [Plaintiff] requested Mr. Roach amend the schedule,

Mr.    Roach   told   [Plaintiff]   that   [Plaintiff]    had   better   stop

complaining, or he would change [Plaintiff’s] access from one

o’clock to four o’clock in the morning.”          (Id., ¶ 133.)

       In support of this schedule change, on February 2, 2017, at

3:34 p.m., Roach circulated an email entitled “Inmate Stanley

Smith” to various NC DPS officials.         (Docket Entry 89-7 at 2.)       It

states in full:

       Effective immediately and read in line up for several
       days

       Inmate Smith will have access to his Brother ML-500 seven
       nights a week from 6:00pm until 9:20pm.

       This word processor will be kept in Central Control and
       inmate Smith will use the corner desk in our intake area.

       There is also a log that will be kept in Central Control
       and he must sign it daily when he uses it OR if he
       refuses any particular night. Bottom line is that he
       must sign regardless.

       I want our staff member to log the time in/time out and
       (legibly) sign as verifying officer.

(Id. (emphasis in original).)

       The word processor repeatedly malfunctioned and/or lacked

necessary supplies.      (See Docket Entry 90, ¶¶ 147-58.)        At Roach’s

direction, “Moore would purchase used word processor equipment of

different makes and models from e-commerce sites (such as Craig’s

                                      31




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 31 of 72
List, E-Bay, etc.) and finagle the parts together creating a

piecemeal machine, or a Frankensteined, cannibalized conglomeration

of parts which never operated as it should.”       (Id., ¶ 156.)    “When

Mr. Moore would work on the word processors and cannibalize parts

from machine to machine, [Plaintiff’s] stored files would be lost.

Unlike on a computer, there was no external storage drive on the

word processors to transfer saved files.”       (Id., ¶ 157.)

     “On October 30, 2018, [Plaintiff] transferred from Dan River

to Rutherford [Correctional Center (“Rutherford Corr.”)].”          (Id.,

¶ 172.)   Shortly after this transfer, Rutherford Corr. “officials

experienced difficulties locating the necessary supplies for the

word processor.”    (Id., ¶ 174.)       “Rutherford Corr.’s management

staff inspected the word processor and contacted several local

office equipment repair businesses regarding the word processor.

The responses did not vary:    the word processor was obsolete, rife

with mechanical problems, and parts, supplies, and labor costs made

the word processor economically irresponsible.”           (Id., ¶ 175.)

“Rutherford Corr. officials contacted Dan River to inquire where

they purchased supplies.”      (Id., ¶ 176.)      “Roach insisted that

Rutherford Corr. transport the word processor to Dan River and

permit Mr. Moore to make all needed repairs.”      (Id., ¶ 177.)    “This

was not economically feasible.     To send the word processor to Dan

River meant that Rutherford Corr.’s lone Transportation Officer

would have to drive the word processor to Dan River, wait on the


                                   32




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 32 of 72
repairs to be made, and then drive the word processor back to

Rutherford Corr.,” a distance of at least 3 ½ hours in each

direction.     (Id., ¶ 178.)      Instead of acceding to this demand,

“Rutherford Corr. officials contacted the ADA Coordinator and the

office of surplus property where they acquired an older model

non-networked laptop computer loaded with Microsoft Word and a

printer for [Plaintiff’s] use.”        (Id., ¶ 179.)

       In response to Plaintiff’s computer-related allegations, Roach

avers in full:

       “Regarding use of a non-networked computer, [Roach] insured

that   Plaintiff    was   allowed    access   to    a   computer   while    the

typewriter was being repaired.”        (Docket Entry 85-2, ¶ 15.)          “The

Brother typewriter in question was the exact equipment named in the

settlement agreement, and [Roach] as well as other prison staff

worked to ensure compliance with the agreement.”           (Id., ¶ 16.)    “As

soon as the Brother ML-500 was repaired, Plaintiff was taken off of

the computer.”     (Id., ¶ 17.)     “After a very diligent search, which

took a lot of time and effort, [Roach’s] staff obtained five of

these typewriters, so that Plaintiff was never without a backup.”

(Id., ¶ 18.)    “[Roach] and [his] staff simply held [them]selves as

well as Plaintiff to the terms of the prior settlement.”               (Id.,

¶ 19.)    “Plaintiff was afforded 21 hours a week for access to the

Brother typewriter in a secluded area.              He was given access 7

nights a week for 3 hours a night.”                (Id., ¶ 20.)     “[Roach]


                                      33




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 33 of 72
den[ies] that [he] nor [sic] any other named Defendants have ever

knowingly or willfully acted in any manner intended to deprive

[Plaintiff] of any right secured to him under the laws of the State

of North Carolina or the Constitution and laws of the United

States.”     (Id., ¶ 21.)

        This denial extends to Plaintiff’s pants-related retaliation

claim, as to which Roach avers:

        “Regarding Plaintiff’s allegations involving his clothing,

when Plaintiff arrived at the facility, he was wearing clothing

that did not match that of the inmate population.”           (Id., ¶ 7.)

“This was a concern on the part of facility management due to the

potential for security issues amongst the offender population when

one particular offender appears to wear unique clothing.”           (Id.,

¶ 8.)    “Due to Plaintiff’s special needs, [Roach] consulted with a

local cloth/material store and took a pair of inmate clothing for

minimum custody inmates and insured that a new set of clothing

could be fabricated for Plaintiff that were as close to [sic] the

green clothing worn by other minimum custody inmates.” (Id., ¶ 9.)

“[Roach] then contacted Mountain View Correctional Institution

because that facility manufactured inmate uniforms.”        (Id., ¶ 10.)

“[Roach] asked Mountain View officials to make him Plaintiff [sic]

several pants exactly like the rest of the inmates wear.”           (Id.,

¶ 11.)     “[Roach] then sent Mountain View the 100% cloth material

from the local cloth/material store and Mountain View made the


                                   34




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 34 of 72
uniform to look exactly like that of the other minimum custody

inmates.”    (Id., ¶ 12.)     “The set of clothing created at Mountain

View differed from that which Plaintiff had initially arrived

with.”    (Id., ¶ 13.)    “Due to a change in division heads, there

were changes made to inmate uniforms.             The front pockets on new

uniforms were removed for security reasons.             This was a division

wide change.”    (Id., ¶ 14.)

       Plaintiff challenges Roach’s contentions, first emphasizing

that   “Roach   began   his   search    for    cotton   material    to   change

[Plaintiff’s]    clothing     from     clothing    which   did     accommodate

[Plaintiff’s] disability to clothing which did not — only after the

Orders of the State Superior Court were served.” (Docket Entry 90,

¶ 170; see also id., ¶ 169 (“After [Plaintiff] verbally complained

to Mr. Roach and other prison officials, and after [Plaintiff]

submitted [his] grievance regarding the terms of the Agreement not

being honored, and after the State Superior Court served the orders

to Dan River prison officials, Mr. Roach commenced his retaliatory

attacks towards [Plaintiff].”).)            In this regard, on February 23,

2017, Roach placed an order for 100% cotton fabric for shirts and

pants at Barbee Fabrics of Danville (Virginia) with delivery

scheduled for March 10, 2017.               (See Docket Entry 89-8 at 2.)

Later:

            On September 6, 2017, [Plaintiff] was paged over Dan
       River’s public address system to report to the facility’s
       clotheshouse with all of [his] clothing.              The
       Clotheshouse Officer ordered [him] to turn in all of

                                       35




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 35 of 72
       [his] previously purchased green pants — including the
       four pair purchased and issued to [Plaintiff] since [his]
       arrival at Dan River.     The clothing items which did
       accommodate [his] disability were taken from [him] and
       replaced with clothing items which did not accommodate
       [his] disability.

(Docket Entry 90, ¶ 57 (emphasis in original).)            “When [Plaintiff]

asked why [his] clothing was being changed, the Clotheshouse

Officer responded that he was only doing what Mr. Roach told him to

do.”     (Id., ¶ 58.)     “[Plaintiff] was unaware that Mr. Roach was

going to change the structure of [his] clothing from the clothing

prison    officials    and   [Plaintiff]    had   agreed   upon    previously.

[Plaintiff] was not included at all in this drastic lifestyle

change of [his] disability accommodation.”            (Id., ¶ 59.)

       “NCDPS has an internal sewing industry managed and operated by

North Carolina Correctional Enterprises (‘Enterprise’). Enterprise

manufactures a lot, but not all, of the clothing for the inmate

population.” (Id., ¶ 60.) “Enterprise’s pattern designs for pants

is for a button-fly closure, limited pockets, limited belt loops

and what [Plaintiff] call[s] tuxedo straps for adjusting the waist,

and are not made of cotton.”         (Id., ¶ 61.)     “Roach had Enterprise

make pants to be issued to [Plaintiff].”            (Id., ¶ 62.)    “The pants

manufactured by Enterprise do not fit [Plaintiff’s] specific and

unique disability accommodation needs.”               (Id., ¶ 63.)        “From

[Plaintiff’s]       understanding,   Enterprise     does   not    even   have   a

pattern for pants with zippers closure.               Any pants created by

Enterprise    for    [Plaintiff’s]    use   would    not   accommodate    [his]

                                      36




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 36 of 72
disability, which was in part what led to the 2007 lawsuit and

ultimately the 2011 Agreement.”      (Id., ¶ 64.)

     Moreover, “[t]he pants issued by Mr. Roach did not have

pockets that [Plaintiff] can use or reach.        There are no front or

back pockets.     There is a single pocket on each leg (similar to

cargo pants).     [Plaintiff is] physically unable to utilize the

cargo   pocket.     [Plaintiff]    need[s]    accessible   pockets,      and

[Plaintiff] no longer ha[s] them because Mr. Roach took them away

from [him].”    (Id., ¶ 65.)   In addition, “[t]he pants issued by Mr.

Roach have only five belt loops.     One located on each hip and three

in the back.    There are no belt loops from the hip to the front of

the pants.   Without belt loops, [Plaintiff] ha[s] great difficulty

dressing and undressing [him]self.           Trips to the restroom are

difficult, and sometimes painful.”      (Id., ¶ 66.)

     “The pattern for making the new pants Mr. Roach issued to

[Plaintiff] is from a button fly design.        The zipper was added to

[Plaintiff’s] pants using that button-fly design,” which “made the

zipper difficult for [Plaintiff] to manipulate.”           (Id., ¶ 70.)

“Even with the appropriate pants, [Plaintiff] ha[s] to use both

hands to zip and unzip [his] pants.      Because of the forced design

with the new pants, the zipper does not always cooperate and

sometimes makes it impossible to fasten/unfasten [his] pants.”

(Id.)   “[Plaintiff] did not suffer this predicament with [his]




                                   37




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 37 of 72
pants prior to Mr. Roach’s altering the agreed upon accommodation.”

(Id.)

     “When [Plaintiff] reported to Mr. Roach that the clothing he

issued [Plaintiff] did not provide the appropriate accommodation,

[Plaintiff] was told, ‘You got what you are getting.’”              (Id.,

¶ 71.)    “[Plaintiff] made multiple requests that the clothing

originally purchased for [him] be returned to [him] so that [he]

could function, but Mr. Roach denied every request.”        (Id., ¶ 72.)

“At no time did Mr. Roach or any other prison official approach

[Plaintiff] with a plan or idea of making clothing for [Plaintiff]

as opposed to purchasing from a local suppl[i]er as [they] had

previously agreed.      Instead, what [Plaintiff] received was a

complete lifestyle change — a change which has completely disrupted

[Plaintiff’s] ability to care for [his] most basic needs.”          (Id.,

¶ 73.)   In particular:

          When Mr. Roach took away [Plaintiff’s] clothing
     which did accommodate [his] disability, [Plaintiff] no
     longer had accessible pockets; therefore, [he] was no
     longer capable of keeping in [his] possession [his]
     prison-issued ID card and other disability assistive
     devices [he] generally carried in [his] pockets (such as
     an accommodating eating utensil, assistive devices,
     etc.)[.]   Without [Plaintiff’s] ID card, not only was
     [Plaintiff] not allowed to eat, but [he] was also
     prohibited from checking out library books, participating
     in service club fund raisers [sic], accessing the
     exercise   yard,   or   participating    in   any   other
     extracurricular activities. As a prisoner, [Plaintiff
     is] required to have [his] ID card in [his] possession at
     all times or face disciplinary infraction.




                                   38




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 38 of 72
(Id., ¶ 74.)     Disciplinary infractions can lead to demotion in

custody and delay release on parole.      (See id., ¶ 76.)

     Additionally:

          Since Mr. Roach changed the structure of [his]
     clothing items, [Plaintiff] had expressed [his] concerns
     to Mr. Roach and other prison officials [regarding] the
     difficulties the change caused [him].        [Plaintiff]
     relayed the problems [he] was having handling [his] ID
     card to Mr. Roach and other prison officials. As an act
     of retaliation for [Plaintiff’s] grievance to Mr. Roach,
     he immediately instructed his subordinate officers to
     make announcements over the public address system
     informing the inmate population that [inmates] must have
     [their] ID card on [their] person at all times, and
     similar messages informing [them] that if [they] do not
     have [their] ID card in [their] possession, [they] will
     not be permitted to eat and/or [they] will be cited for
     disciplinary infraction.

(Id., ¶ 78; see also id., ¶ 79 (expressing belief that “Roach was

once again punishing [Plaintiff] for [his] expression of grievances

to [Roach]”).)   Plaintiff elaborated:

          Since Mr. Roach changed out [Plaintiff’s] clothing
     items, [he] was regularly turned away from the serving
     line at meals because [he] could not carry and produce
     [his] ID card.    This was under the direction of Mr.
     Roach. This never happened to [Plaintiff] when [he] had
     clothing which accommodated [his] disability, for [he]
     had pockets for [his] ID card and other disability
     assistive items.

          After   Mr.   Roach   changed  the   structure   of
     [Plaintiff’s] pants and [he] no longer had accessible
     pockets, [Plaintiff] would wear [his] coat to meals
     during the summer months so [he] would have a place to
     carry [his] ID card and other disability assistive items
     ([his] coat has pockets — as do all prisoners’ coats).
     Mr. Roach learned what [Plaintiff] was doing and
     subsequently ordered that all coats be collected by the
     Clotheshouse Officer. A notice was posted on the inmate
     bulletin boards that if [inmates] were found in
     possession of a coat, [they] would face disciplinary

                                   39




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 39 of 72
     action. [Plaintiff] was afraid to continue wearing [his]
     coat, for with [his] sentencing class, [he] simply cannot
     afford disciplinary infractions.

           From June to September, 2018, under instructions
     from Mr. Roach, [Plaintiff] was tuned away from the
     dining hall without being provided a meal at least 56
     times solely because [he] was unable to produce [his] ID
     Card.    However, other prisoners (non-disabled) were
     permitted to eat those same meals without producing their
     ID Card. Those prisoners would present excuses such as
     they forgot their card, lost it in the laundry, or left
     it in their locker.       They were permitted to eat.
     [Plaintiff], however, was not. The correctional officer
     simply keyed in their inmate number (this recorded the
     entry just as scanning did). Mr. Roach would not permit
     staff to do this for [Plaintiff].      Anyone else, yes;
     [Plaintiff], no.

(Id., ¶¶ 80-82 (paragraph numbering omitted); see also Docket Entry

34 at 13 (admitting, under Rule 36(a)(3), “that an inmate can have

his meal information entered into the dining hall computer log by

at least two (2) different methods:          (1) by manually scanning the

inmate’s photo identification card, or (2) by manually entering the

inmate’s seven (7) digit prison identification number (also known

as the inmate’s OPUS number)”).)

     Further, “[o]ther prisoners were regularly issued pants with

pockets, but Mr. Roach refused to provide [Plaintiff] with pants

with pockets.”       (Docket Entry 90, ¶ 83.)    Instead, Roach and Moore

“proclaimed [that] the design change in prisoners’ pants, which

eliminated front and back pockets, was a security measure, and that

front   and   back    pockets   were   now   deemed   a   threat   to   prison

security.”     (Docket Entry 26, ¶ 97; see also id., ¶ 98.)               The

assertion that pockets constitute “a security issue . . . simply

                                       40




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 40 of 72
is·not true.         Mr. Roach himself ordered that worn pants (with

pockets) be cut and re-hemmed into shorts.                     The pants (with

pockets) were repurposed into shorts (with the very pockets Mr.

Roach is alleging to be a security concern) and re-issued to

prisoners at his facility.”           (Docket Entry 90, ¶ 84; see also

Docket Entry 26, ¶ 98 (“The pants with front and back pockets,

which Mr. Roach and Mr. Moore proclaimed as threats to security,

have been, and are being, and will continue to be, cut, hemmed, and

made into short pants and reissued to prisoners — all inside of the

prison.”); Docket Entry 34 at 12 (admitting, under Rule 36(a)(3),

“that Mr. Roach approved for the old-style pants with functional

pockets    to   be    sewn   into   shorts   and    reissued      to   the   prison

population”).)

     “Prisoners are issued coats during the winter months.                    Coats

are equipped with numerous pockets.              Coats with pockets have not

been classified as threats to security by Mr. Roach — because they

are not.”   (Docket Entry 90, ¶ 85.)         “Prisoners are issued athletic

shorts.     The athletic shorts are equipped with pockets.                     The

athletic shorts have not been classified as a security threat by

Mr. Roach — because they are not.”           (Id., ¶ 86.)      Moreover, “Roach

directed that pants worn in the knees be cut, hemmed, and made into

shorts.     The      pants   repurposed   into     shorts   are   equipped    with

pockets.    These[] repurposed shorts authorized by Mr. Roach have

not been classified as a security threat by Mr. Roach — because


                                       41




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 41 of 72
they are not.”       (Id., ¶ 87.)      “[Plaintiff’s] pants previously

purchased to accommodate [his] disability, which were equipped with

functional pockets, are not a security threat.”               (Id., ¶ 88.)

     In addition, Plaintiff notes that “[t]he pants purchased by

prison officials for [him] while [he] was classified as medium

custody were khaki in color, a color much different than the

[brown] color other prisoners were issued. Though [he] was dressed

differently than the other prisoners, this did not cause any

animosity or disdain from other prisoners because [he] was dressed

differently than they were; nor did the clothing [he] wore cause

any security disruptions for prison staff.”             (Id., ¶ 48 (citation

omitted).)    Plaintiff does “wear different clothing from other

prisoners” and “ha[s] accommodation and assistive devices that

other prisoners do not have.     Sometimes, when a prisoner is new at

the facility and first lays eyes on [him], they may ask why, and

[Plaintiff]   will    simply   tell    them   it   is    because      of    [his]

disability.   They understand.         [Plaintiff] ha[s] never found a

prisoner to harbor animosity, resentment, or even jealousy because

[he is] different.”     (Id., ¶ 49.)

     “After   Mr.    Roach   changed   the    style     of    [his]   clothing,

[Plaintiff] wrote to numerous facility and prison officials.                 This

included the facility’s medical department.”                 (Id., ¶ 90.)     “On

November 9, 2017, [Plaintiff] was paged to the medical department

by Ms. Dory, the Nurse Supervisor.         She and [Plaintiff] discussed


                                      42




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 42 of 72
[his] clothing issues and the difficulty [he] was having with the

change in [his] clothing.     This was upsetting and frustrating for

[Plaintiff], and Ms. Dory could sense that.”        (Id., ¶ 91.)

     Finally, despite the fact that, in previous transfers, all of

Plaintiff’s “clothing items transferred with [him]” (id., ¶¶ 92-

93), when Plaintiff transferred from Dan River to Rutherford Corr.,

the clothing that accommodated his disability did not transfer with

him (see id., ¶¶ 94-101).       As concerns that matter, Plaintiff

explains:

          On October 30, 2018, as [he] was being transferred
     away from Dan River, [he] noticed that [his] property was
     sorted into two groups.     As [his] property was being
     loaded into the car, [he] asked why the second group of
     [his] property which included clothing items Mr. Roach
     and Mr. Moore had taken away from [Plaintiff] was not
     being loaded into the vehicle.          Mr. Moore told
     [Plaintiff] that because there was no room in the car
     those items of [his] property were being shipped
     separately to Rutherford Corr.’s “off-site storage
     facility.”

          Mr. Moore, under the direction of Mr. Roach,
     specifically rode with the Transportation Officer driving
     [Plaintiff] from Dan River to Rutherford Corr. It was
     not routine for Mr. Moore to assist with the processing
     of a regular population inmate for transfer (such as
     [Plaintiff]), or for him to accompany the Transportation
     Officer in an actual transfer.

          Upon [their] arrival at Rutherford Corr., Mr. Moore
     met with the Rutherford Corr. administrative staff and
     labeled [Plaintiff] as a trouble-maker. [Plaintiff] was
     labeled a troublemaker by Mr. Roach via Mr. Moore solely
     because [he] participated in a federal civil rights
     action in which [he] challenged [his] conditions of
     confinement and because [he] grieved against Mr. Roach
     and Dan River officials for not honoring the terms of
     [the] Agreement reached in that action.      [Plaintiff]
     know[s] this because as soon as Mr. Moore and the Dan

                                   43




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 43 of 72
     River Transportation Officer departed Rutherford Corr.,
     [Plaintiff]   was   summoned   to   Rutherford   Corr.’s
     Administrative office and told so by the individuals Mr.
     Moore had met with.

          As [Plaintiff] was being processed into Rutherford
     Corr., [Plaintiff] asked the processing officer, Officer
     James Vallecillo, where their off-site storage facility
     was located. He told [Plaintiff that] Rutherford Corr.
     did not have an off-site storage facility.      At that
     moment [Plaintiff] felt certain that Mr. Moore had
     intentionally been untruthful with [Plaintiff] as to why
     [his] clothing items did not transfer with [him] as they
     normally would have.

          [Plaintiff] relayed [his] requests to Rutherford
     Corr. facility officials [regarding his] desire to be
     reunited with [his] property, which included the clothing
     items taken away from [him] by Mr. Roach and Mr. Moore.
     Rutherford Corr. facility officials informed [Plaintiff]
     that they made repeated attempts to communicate with Dan
     River officials to have the clothing items returned to
     [Plaintiff], but Mr. Roach and Mr. Moore were not
     forthcoming with them.

(Id., ¶¶ 95-99 (paragraph numbering and citation omitted); accord

id., ¶ 173.)

     According to Plaintiff:

           Mr. Roach and Mr. Moore intentionally did not send
     all of [Plaintiff’s] clothing items with [Plaintiff] as
     [he] transferred away from Dan River, for they knew that
     if they did, the items would be returned to [Plaintiff]
     by the receiving facility — and Mr. Roach did not want
     that.

          Mr. Roach’s confiscation of [Plaintiff’s] clothing
     which accommodated [his] disability served absolutely no
     penological purpose other than to harass, belittle,
     intimidate, and retaliate against [Plaintiff] for the
     expression of [his] grievances and for [his] previous
     civil rights litigation in which [he] had successfully
     litigated [his] conditions of confinement.

(Id., ¶¶ 101-02 (paragraph numbering omitted).)


                                   44




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 44 of 72
                              DISCUSSION

     I. Relevant Standards

     A. Summary Judgment

     “The [C]ourt shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a).     A genuine dispute of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).   The movant bears the burden of establishing the

absence of such dispute.    Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).

     In analyzing a summary judgment motion, the Court “tak[es] the

evidence and all reasonable inferences drawn therefrom in the light

most favorable to the nonmoving party.” Henry v. Purnell, 652 F.3d

524, 531 (4th Cir. 2011) (en banc).     In other words, the nonmoving

“party is entitled ‘to have the credibility of his evidence as

forecast assumed, his version of all that is in dispute accepted,

[and] all internal conflicts in it resolved favorably to him.’”

Miller v. Leathers, 913 F.2d 1085, 1087 (4th Cir. 1990) (en banc)

(brackets in original) (quoting Charbonnages de France v. Smith,

597 F.2d 406, 414 (4th Cir. 1979)).        If, applying this standard,

the Court “find[s] that a reasonable jury could return a verdict

for [the nonmoving party], then a genuine factual dispute exists


                                   45




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 45 of 72
and    summary     judgment      is   improper.”    Evans   v.   Technologies

Applications & Serv. Co., 80 F.3d 954, 959 (4th Cir. 1996).

Nevertheless, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude

the entry of summary judgment.”            Anderson, 477 U.S. at 248.

       B.    ADA/Rehabilitation Act

       Title II of the ADA provides that “no qualified individual

with a disability shall, by reason of such disability, be excluded

from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. Similarly,

Section 504 of the Rehabilitation Act declares that “[n]o otherwise

qualified individual with a disability . . . shall, solely by

reason of her or his disability, be excluded from the participation

in, be denied the benefits of, or be subjected to discrimination

under       any   program   or    activity    receiving   Federal   financial

assistance.”       29 U.S.C. § 794(a).        The ADA and Rehabilitation Act

both apply to state prisons.             See Cutter v. Wilkinson, 544 U.S.

709, 716 n.4 (2005) (“Every State . . . accepts federal funding for

its prisons.”); Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S.

206, 213 (1998) (holding that “the plain text of Title II of the

ADA unambiguously extends to state prison inmates”).

       As the United States Court of Appeals for the Fourth Circuit

has explained:


                                         46




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 46 of 72
          Title II of the ADA and Section 504 of the
     Rehabilitation Act prohibit discrimination against an
     individual because of his or her disability. 29 U.S.C.
     § 794(a) (prohibiting discrimination on the basis of
     disability against an “otherwise qualified individual
     with a disability” in the administration of federal
     programs); 42 U.S.C. § 12132 (“[N]o qualified individual
     with a disability shall, by reason of such disability, be
     excluded from participation in or be denied the benefits
     of the services, programs, or activities of a public
     entity, or be subjected to discrimination by any such
     entity.”).

          “Claims under the ADA’s Title II and the
     Rehabilitation Act can be combined for analytical
     purposes because the analysis is substantially the same.”
     Seremeth v. Bd. of Cty. Comm’rs Frederick Cty., 673 F.3d
     333, 336 n.1 (4th Cir. 2012) (internal quotation marks
     omitted). To establish a violation of either statute,
     plaintiffs must prove “(1) they have a disability;
     (2) they are otherwise qualified to receive the benefits
     of a public service, program, or activity; and (3) they
     were denied the benefits of such service, program, or
     activity, or otherwise discriminated against, on the
     basis of their disability.” Nat’l Fed’n of the Blind v.
     Lamone, 813 F.3d 494, 503 (4th Cir. 2016).

          The ADA’s Title II and the Rehabilitation Act
     “differ only with respect to the third element,
     causation.” Halpern v. Wake Forest Univ. Health Scis.,
     669 F.3d 454, 461 (4th Cir. 2012).      “To succeed on a
     claim under the Rehabilitation Act, the plaintiff must
     establish he was excluded ‘solely by reason of’ his
     disability; the ADA requires only that the disability was
     ‘a motivating cause’ of the exclusion.” Id. at 461-62
     (quoting Baird ex rel. Baird v. Rose, 192 F.3d 462,
     468-69 (4th Cir. 1999)).

Wicomico Nursing Home v. Padilla, 910 F.3d 739, 750 (4th Cir. 2018)

(brackets in original).

     “A successful plaintiff in a suit under Title II of the ADA or

[Section] 504 of the Rehabilitation Act is generally entitled to a

‘full panoply’ of legal and equitable remedies.”        Paulone v. City


                                   47




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 47 of 72
of Frederick, 787 F. Supp. 2d 360, 373 (D. Md. 2011).          However, as

this Court (per Chief Judge Schroeder) previously explained:

          Compensatory damages are only available to a
     successful plaintiff in a suit under Title II of the ADA
     or § 504 of the Rehabilitation Act “upon proof of
     intentional discrimination or disparate treatment, rather
     than mere disparate impact.” Paulone[,] 787 F. Supp. 2d
     [at 373] (citing Pandazides v. Va. Bd. of Educ., 13 F.3d
     823, 829–30 & n.9 (4th Cir. 1994)). A plaintiff “need
     not show ‘discriminatory animus’ to prevail on a claim
     for damages under Title II of the ADA or § 504 of the
     Rehabilitation Act.” Id. (citing Pandazides, 13 F.3d at
     830 n.9). While the Fourth Circuit has not specifically
     addressed the standard required for proving intentional
     discrimination, the majority of circuits to have decided
     the issue have adopted a deliberate indifference
     standard, as have some district courts within the Fourth
     Circuit. Green v. Cent. Midlands Reg’l Transit Auth.,
     No. 3:17-cv-02667-CMC, 2019 WL 1765867, at *6 n.15,
     *9–10, *9 n.24 (D.S.C. Apr. 22, 2019) (noting that the
     Fourth Circuit has not ruled on the applicable standard
     for claims for damages under Title II of the ADA or
     similar claims under the Rehabilitation Act, rejecting
     the “discriminatory animus” standard and adopting the
     “deliberate indifference” standard applied by “the vast
     majority, if not all, of the circuit courts that have
     decided the issue” (collecting cases)); Godbey v. Iredell
     Mem’l Hosp., Inc., No. 5:12-cv-00004-RLV-DSC, 2013 WL
     4494708, at *4–6 (W.D.N.C. Aug 19, 2013) (observing that
     “the Fourth Circuit has not yet determined what standard
     of proof a plaintiff must meet to demonstrate
     discriminatory intent under the [Rehabilitation Act,]”
     noting that the Second, Eighth, Ninth, Tenth, and
     Eleventh   Circuits   have   adopted    the   “deliberate
     indifference” standard for discriminatory intent while
     the Fifth Circuit has rejected it, and applying the
     deliberate indifference standard (collecting cases)).

(Docket   Entry   14   at   5-6.)   “In   order   to   prove   deliberate

indifference, ‘a plaintiff must show that the defendant knew that

harm to a federally protected right was substantially likely and

failed to act on that likelihood.’”        Bone v. University of N.C.


                                    48




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 48 of 72
Health Care Sys., No. 1:18cv994, 2021 WL 395547, at *2 (M.D.N.C.

Feb. 4, 2021) (quoting Silva v. Baptist Health S. Fla., Inc., 856

F.3d 824, 831 (11th Cir. 2017)), recommendation adopted, slip op.

(M.D.N.C. Mar. 31, 2021).

       C.     Retaliation Claims

       “It is beyond dispute that prison officials cannot retaliate

against inmates for exercising a constitutional right.”              Booker v.

South Carolina Dep’t of Corr., 855 F.3d 533, 543 (4th Cir. 2017).

Moreover, “[t]he Supreme Court has long held that prisoners ‘retain

the constitutional right to petition the government for the redress

of grievances.’”        Id. at 543 n.7 (quoting Turner v. Safley, 482

U.S. 78, 84 (1987)). “This right ‘advance[s] personal expression,’

and ‘extends to all departments of the Government,’ including

administrative agencies.”          Id. (brackets in original) (citation

omitted) (first quoting Borough of Duryea v. Guarnieri, 564 U.S.

379, 388 (2011); then quoting California Motor Transp. Co. v.

Trucking Unlimited, 404 U.S. 508, 510 (1972)).                    As such, an

inmate’s “right to file a prison grievance free from retaliation

[i]s clearly established under the First Amendment.”               Id. at 545;

see    also    id.   (observing   that,    “[c]onsistent   with    fundamental

constitutional principles and common sense, [federal appellate

courts] have had little difficulty concluding that prison officials

violate the First Amendment by retaliating against inmates for

filing grievances”).


                                      49




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 49 of 72
     In addition, “[s]tate prisoners have a constitutional right of

meaningful access to the courts which a state may not abridge nor

impair; nor may it impermissibly burden its exercise.” Hudspeth v.

Figgins, 584 F.2d 1345, 1347 (4th Cir. 1978) (collecting cases);

see also id. (explaining that, “[o]nce judicial proceedings have

been commenced, the state may not punish a prisoner for having

sought judicial remedies”). Thus, as with the Supreme Court, “th[e

Fourth Circuit]       has   long    held     that    prison   officials    may    not

retaliate against prisoners for exercising their right to access

the courts, which is a component of the right to petition for

redress    of    grievances.”       Booker,     855    F.3d   at    544   (citation

omitted).       Notably, a prisoner does not need to “succumb entirely

or even partially to the threat” for a constitutional violation to

occur.    Hudspeth, 584 F.2d at 1348.           “It is enough that the threat

was intended to impose a limitation upon the prisoner’s right of

access to the court and was reasonably calculated to have that

effect.”    Id.

     “To state a colorable First Amendment retaliation claim, a

plaintiff must allege that (1) he engaged in protected First

Amendment    activity,      (2)    the   defendant     took   some    action     that

adversely affected his First Amendment rights, and (3) there was a

causal    relationship      between      his    protected     activity     and    the

defendant’s conduct.” Martin v. Duffy, 977 F.3d 294, 299 (4th Cir.

2020)    (internal    quotation      marks     and   brackets      omitted).      For


                                         50




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 50 of 72
purposes of a first-amendment retaliation claim, “a plaintiff

suffers adverse action if the defendant’s allegedly retaliatory

conduct would likely deter ‘a person of ordinary firmness’ from the

exercise of First Amendment rights.”             Constantine v. Rectors &

Visitors of George Mason Univ., 411 F.3d 474, 500 (4th Cir. 2005).

“In order to establish [a] causal connection, a plaintiff in a

retaliation case must show, at the very least, that the defendant

was aware of her engaging in protected activity.”               Id. at 501.

“There must also be some degree of temporal proximity to suggest a

causal connection.”     Id. (explaining that “[a] lengthy time lapse

between the [defendant] becoming aware of the protected activity

and the alleged adverse . . . action . . . negates any inference

that   a   causal   connection    exists    between    the   two”   (internal

quotation marks omitted) (ellipses in original)).

       Under the so-called Mt. Healthy framework, if “an inmate shows

that protected conduct was a substantial or motivating factor in a

prison guard’s decision to take adverse action, . . . the burden of

proving a permissible basis for taking that action then shifts to

the person who took it.”     Martin, 977 F.3d at 300.        A defendant can

defeat a retaliation claim “by proving it would have reached the

same decision . . . in the absence of the protected conduct.               A[

defendant]   must   make   this   showing   by   a    preponderance   of   the

evidence.”     Id. at 299 (internal quotation marks and citation

omitted) (ellipsis in original); see also id. at 297 (extending


                                    51




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 51 of 72
burden-shifting framework from Mt. Healthy City School District

Board of Education v. Doyle, 429 U.S. 274 (1977), to prison

context).      “If the defendant fails to carry that burden, the

inference is that ‘but for’ causation . . . has been shown:                   the

plaintiff would not have been harmed had his rights not been

violated by the defendant.”            Id. at 299 (ellipsis in original).

       II. Analysis

       A. Preliminary Matter

       As an initial matter, Plaintiff contends that Defendants’

failure to participate in the discovery process should preclude

entry of summary judgment in their favor.             (See Docket Entry 75 at

7.)     Specifically, Plaintiff asserts that he “made every effort

known    to   him    to   participate    in   the   discovery   process,”     but

“Defendants completely refused to participate in the process, even

after the Court compelled them to do so.”                (Id. (citing Docket

Entry 75-1, ¶¶ 7-32); see also id. (“Plaintiff’s Affidavit clearly

establishes that Defendants did not participate in the discovery

process.”).)        According to Plaintiff, “[a c]ourt should not grant

summary judgment against a party who has not had an opportunity to

pursue    discovery       or   whose   discovery    requests    have   not   been

answered.”     (Id. (emphasis in original) (citing Ingle v. Yelton,

439 F.3d 191, 196 (4th Cir. 2006), and Leigh v. Warner Bros., Inc.,

212 F.3d 1210, 1219 (11th Cir. 2000)).)




                                         52




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 52 of 72
       Defendants did not respond to this argument.                     (See Docket

Entry 85; see also Docket Entries dated Jan. 11, 2021, to present

(lacking reply to Docket Entry 75).) Ordinarily, a party who fails

to    respond     to   an   argument   concedes      it.      See,   e.g.,    Kinetic

Concepts, Inc. v. Convatec Inc., No. 1:08cv918, 2010 WL 1667285, at

*6-9 (M.D.N.C. Apr. 23, 2010) (finding that “[the d]efendants

conceded the [disputed] issue by failing to respond to it at the

appropriate time,” and noting that, under both this Court’s Local

Rules and as a “general principle,” a litigant “who fails to

address an issue . . . concede[s] the issue”) (collecting cases).

Arguably on this basis alone the Court could deny the Motions.

However, because (as discussed below) material factual disputes

preclude entry of summary judgment in Defendants’ favor, the Court

need not consider the appropriateness of denying summary judgment

for discovery failures.          See Leigh, 212 F.3d at 1219.

       B. ADA/Rehabilitation Act Claims

       Defendants first argue that “[t]he ADA and the Rehabilitation

Act    do   not    provide    any   causes    of    action    against    individual

defendants in their in[d]ividual capacities.”                 (Docket Entry 62 at

3 (all-cap and bold font omitted).)                The Court already determined

that     Plaintiff      cannot      pursue    individual-capacity            ADA   and

Rehabilitation Act claims against Defendants.                  (See, e.g., Docket

Entry 8 at 4; Docket Entry 14 at 10.)                      Accordingly, the Court

dismissed Plaintiff’s individual-capacity ADA and Rehabilitation


                                         53




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 53 of 72
Act claims (see Docket Entry 14 at 10-11) and permitted only

“Plaintiff’s damages claims against Defendant Michael Roach in his

official capacity as an employee of the [NC DPS] for disability

discrimination under the [ADA] and the Rehabilitation Act to

proceed” (Docket Entry 16 at 1).        (See id. at 1-2.)    Defendants’

first argument (see Docket Entry 62 at 3-4) thus fails to justify

summary judgment in their favor on any of Plaintiff’s remaining

claims.9

     Defendants next argue that, to state a claim under the ADA, a

“disabled plaintiff [must] allege that his or her mistreatment ‘was

motivated by either discriminatory animus or ill will due to

disability.’”   (Id. at 4 (quoting Garcia v. S.U.N.Y. Health Scis.

Ctr. of Brooklyn, 280 F.3d 98, 112 (2d Cir. 2001)).)        However, the

ADA and Rehabilitation Act impose no such requirement.        See, e.g.,

Bone, 2021 WL 395547, at *10-13.     In fact, as detailed previously,

the Court (per Chief Judge Schroeder) already has held in this case

that Plaintiff “need not show discriminatory animus to prevail on

a claim for damages under Title II of the ADA or § 504 of the

Rehabilitation Act.”     (Docket Entry 14 at 6 (internal quotation



     9 Defendants also assert that “Plaintiff’s transfer to a new
prison moots any request for injunctive relief regarding his
remaining claims,” as well as that, “[r]egarding any alleged loss
of sentence reduction credits, the instant lawsuit is not the
appropriate vehicle to address those claims.” (Id. at 6; see id.
at 6-7.)     As with Plaintiff’s individual-capacity ADA and
Rehabilitation Act claims, the Court has already resolved such
issues. (See Docket Entries 8, 14.)

                                   54




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 54 of 72
marks omitted).)    Accordingly, Defendants’ second argument also

fails to justify summary judgment.

     Defendants further argue that “[a] close examination of the

underlying facts and context shows that Plaintiff was in fact

adequately accommodated.”      (Docket Entry 62 at 5.)10         In this

regard, Defendants maintain:

          In September of 2016, Plaintiff was transferred to
     Dan River Prison Work Farm. [D.E. 2]. When Plaintiff
     started working in the kitchen at the facility, he wore
     shoes that did not adhere to facility safety standards.
     Declaration of Michael Roach at ¶ 10 (attached to
     Appendix as Exhibit 1) (hereinafter “Roach Dec.”).
     Facility safety standards are in place to protect the
     safety of offenders.      Due to the lack of approved
     footwear, Plaintiff was not allowed to work in the
     kitchen area of the facility.      Roach Dec. at ¶ 12.
     Plaintiff   was   subsequently   taken   to   a   medical
     professional to be fitted for a custom made pair of shoes
     that accommodated his disability, while adhering to
     safety standards.    Roach Dec. at ¶ 13.    These custom
     orthotics/footwear were provided to Plaintiff at no
     expense to himself. Roach Dec. at ¶ 14. After being
     provided the custom footwear, Plaintiff refused to wear
     such, and opted to wear a pair that was provided by his
     family.   See Roach Dec. at ¶ 15-16; Orthotic medical
     records (attached to Appendix as Exhibit 2 at Bates pages
     2-5, previously provided to Plaintiff).

          Defendants adequately accommodated Plaintiff. The
     only reason Plaintiff was temporarily not permitted to
     work in the kitchen area was due to his initial footwear
     failing to meet safety standards. A careful examination


     10 In other words, Defendants here challenge only the third
prong of ADA/Rehabilitation Act claims, namely whether Plaintiff
was “denied the benefits of such service, program, or activity, or
otherwise discriminated against, on the basis of [his] disability,”
Lamone, 813 F.3d at 503.      (See Docket Entry 62 at 4-6 (not
contesting that Plaintiff satisfies disability and otherwise
qualified prongs of ADA/Rehabilitation Act claims).)


                                   55




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 55 of 72
       of the facts reveals that Plaintiff has not shown that
       Defendants required Plaintiff to use footwear on the job
       that was different than that used by able bodied
       prisoners or that Defendants provided the required
       footwear for free to non-disabled prisoners to work in
       the kitchen. Further, Plaintiff has not demonstrated any
       ill-will or animus directed towards him regarding his
       disability and the required footwear.    Therefore, the
       Complaint fails to allege facts showing that Defendants
       treated Plaintiff differently than his nondisabled
       counterparts resulting in his exclusion from the kitchen
       job.

(Docket Entry 62 at 5-6.)

       However, viewed in the light most favorable to Plaintiff, the

record reveals the following:

       Due to Plaintiff’s disability, steel-toed boots cause him

significant pain and make walking difficult.               (Docket Entry 75-1,

¶¶ 37-38, 46-47; see also Docket Entry 76-6 at 2 (ADA Request Form

reflecting inability to wear steel-toed shoes due to pain and

difficulty walking).)           Accordingly, for decades, NC DPS officials

provided Plaintiff an exemption from wearing steel-toed boots for

prison jobs.     (Docket Entry 75-1, ¶¶ 48, 54; Docket Entry 76-6 at

2.)    Following Plaintiff’s transfer to Dan River, Roach expressed

displeasure regarding Plaintiff’s Settlement Agreement with NC DPS

officials (see, e.g., Docket Entry 90, ¶ 56), informing Plaintiff

that Roach “did not like the terms of the 2011 Settlement Agreement

and he was going to do everything he could to take as much of it as

he    could   away   from       [Plaintiff]”   (Docket    Entry    75-1,   ¶   65).

Plaintiff     obtained      a    job,   through   the   Inmate    Job   Assignment

Program, as a kitchen inventory clerk in September 2016, but

                                          56




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 56 of 72
shortly   thereafter    Roach     removed   Plaintiff   from    his   position

because “Roach did not approve of the footwear Plaintiff wore to

accommodate his disability” (Docket Entry 34 at 10). (Docket Entry

26, ¶¶ 13-14; Docket Entry 75-1, ¶ 70.)

     Other prisoner officials provided that footwear to Plaintiff

to “work the exact same position in another prison facility.”

(Docket Entry 75-1, ¶ 61.)           Nevertheless, Roach insisted that

Plaintiff    wear    steel-toed    boots,    even   though,     “[o]bviously,

[Plaintiff] do[es]n’t need steel toes to protect toes that don’t

exist” (Docket Entry 76-4 at 2), and refused to “permit any other

consideration or accommodation” (Docket Entry 75-1, ¶ 42; see also,

e.g., Docket Entry 34 at 11 (admitting that “Roach would not

approve for Plaintiff to be provided any footwear which was not

steel toed”)).      Roach continued his insistence on steel-toed shoes

even after Plaintiff submitted a formal ADA Request Form, in

November 2016, indicating that Plaintiff remains “unable to wear

steel-toed    shoes/boots”      because     “they   [are]      difficult   for

[Plaintiff] to walk in” and “are very painful and cause a great

amount of discomfort” (Docket Entry 76-6 at 2). (See, e.g., Docket

Entry 66 at 1 (reflecting provision of steel-toed boots on March

16, 2017), 4 (reflecting continued NC DPS position in May 2017 that

Plaintiff should wear “Dr. Comfort steel toed boots size 10 W from

Hanger Clinic[] to perform job at [Dan River]”); see also Docket




                                      57




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 57 of 72
Entry 76-7 at 2 (March 2017 medical report indicating Plaintiff

reported newly provided steel-toed boots caused pain).)

       Roach refused to permit Plaintiff to work at the kitchen job

using the boots that NC DPS officials previously provided for such

work.       (See, e.g., Docket Entry 34 at 10-11; Docket Entry 75-1,

¶ 61.)        Ultimately, Plaintiff purchased, at his own expense,

composite-toed boots to return to job.           (See Docket Entry 66 at 4;

Docket Entry 34 at 11.)          However, “non-disabled prisoners are

provided footwear for participation in the Inmate Job Assignment

Program at no cost to the prisoner.”        (Docket Entry 34 at 11.)         Due

to Roach’s insistence on steel-toed boots, Plaintiff remained

unable to work at his kitchen job for many months.              (See, e.g.,

Docket Entry 26, ¶ 14 (reflecting that Roach removed Plaintiff from

job    in    approximately   October    2016);    Docket   Entry   66   at    4

(reflecting in May 2017 that Plaintiff obtained alternative (non-

steel-toed) work boots through family).)

       Under these circumstances, a reasonable fact-finder could find

both that Roach “denied [Plaintiff] the benefits of” the Inmate Job

Assignment Program “or otherwise discriminated against [Plaintiff],

on the basis of [his] disability,” Lamone, 813 F.3d at 503, and

that, in so doing, Roach acted with deliberate indifference, see

Bone, 2021 WL 395547, at *2.           Therefore, the Court should deny

Defendants’ request for summary judgment on Plaintiff’s ADA and

Rehabilitation Act claims.


                                       58




      Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 58 of 72
     C. Retaliation Claims

     Defendants next assert that “Plaintiff has failed to show a

legitimate claim of retaliation.”       (Docket Entry 85 at 3 (all-cap

and bold font omitted).)    According to Defendants, the record does

not reveal retaliation and, in any event, “Plaintiff has also

failed to show causation” (id. at 6).         (See id. at 3-7.)      More

specifically, Defendants assert:

     As outlined in the attached affidavit of Michael Roach,
     when Plaintiff arrived at the facility, he was wearing
     clothing that did not match that of the inmate
     population.    Declaration of Michael Roach at ¶ 7
     (attached to Appendix as Exhibit 1) (hereinafter “Roach
     Dec.”).   Based on prior history and knowledge of the
     inmate population at the facility, Defendants recognized
     that an individual who doesn’t match the inmate
     population may be subject to harassment and/or unwanted
     attention from other inmates. Roach Dec. at ¶ 8. In
     addition to the security concerns that Plaintiff’s
     clothing presented, Defendants were aware of that [sic]
     they were under obligation to provide clothing to
     Plaintiff that comported with a prior court settlement.
     Roach Dec. at ¶ 19[;] also see Prior court settlement
     documents (attached to Appendix as Exhibit 2)[.]
     Defendant   Roach    then   consulted   with    a   local
     cloth/material store and took a pair of inmate clothing
     for minimum custody inmates and insured that a new set of
     clothing could be fabricated for Plaintiff that were as
     close to [sic] the green clothing worn by other minimum
     custody inmates.     Due to security precautions, new
     uniforms at the time were not permitted to have pockets.
     Roach Dec. at ¶ 9-14.

          In addition to the provisions regarding Plaintiff’s
     clothing, Defendants were also aware of their obligations
     regarding Plaintiff’s access to a typewriter under the
     prior case settlement. Roach Dec. at ¶ 19. Pursuant to
     the agreement, Plaintiff was to be provided a Brother
     typewriter due to his physical limitations that preclude
     him from writing. When this typewriter was in disrepair,
     Defendant Roach insured that Plaintiff was supplied a
     computer while staff searched for a replacement

                                   59




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 59 of 72
     typewriter. Plaintiff was then supplied a replacement
     typewriter   and   Defendants   maintained    replacement
     typewriters so that Defendants would remain in compliance
     with the prior settlement. Plaintiff was afforded 21
     hours a week for access to the Brother typewriter in a
     secluded area. Roach Dec. at ¶ 15-18.

          Given the facts as outlined and series of events, no
     retaliation claim has been made.         While Plaintiff
     attempts to produce direct evidence of retaliation or a
     chronology of events from which retaliation may plausibly
     be inferred, he has failed to do so.

(Id. at 4-5.)

     Defendants further contend:

     Plaintiff has also failed to show causation. The Fourth
     Circuit recently clarified its test for causation in
     prison retaliation cases. If the plaintiff shows that
     his “protected conduct was a substantial or motivating
     factor in a prison guard’s decision to take adverse
     action,” the burden shifts to the defendant to show that
     he had a “permissible basis” for taking the adverse
     action.    See Martin[, 977 F.3d 294.]         Here, no
     burden-shifting   is   necessary,   because,   even   if
     Defendants’ actions concerning Plaintiff’s clothing and
     computer access were mere ruses and constituted adverse
     action, Plaintiff has failed to make the requisite
     preliminary showing that his “protected conduct was a
     substantial or motivating factor in a prison guard’s
     decision to take adverse action.”      Id.    Plaintiffs
     establishing such a causal link must at least show
     (1) that the defendant had knowledge of the plaintiff’s
     protected conduct, and (2) that there was temporal
     proximity between the protected conduct and the adverse
     action. Constantine[,] 411 F.3d [at] 501[.]

(Docket Entry 85 at 6-7.)    Defendants do not further develop their

causation argument.    (See generally Docket Entry 85.)

     Viewed in the light most favorable to Plaintiff, though, the

record reveals, inter alia:




                                   60




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 60 of 72
       During his incarceration in medium custody — a heightened

security setting involving prisoners deemed less well-behaved than

in minimum custody (Docket Entry 90, ¶ 46) — NC DPS officials

provided Plaintiff with khaki-colored clothing even though other

medium-security prisoners wore brown clothing.            (Id., ¶¶ 47-48.)

Upon Plaintiff’s promotion to minimum custody, where inmates wear

green clothing, NC DPS officials acquired green pants for Plaintiff

that met his accommodation needs, with two front and two rear

pockets as well as normal belt loops.            (See id., ¶¶ 42, 46, 50.)

Once officials received these new green pants for Plaintiff, they

transferred him from Warren C.I. to Dan River, where the ADA

Coordinator (who subsequently became the Dan River Warden (see id.,

¶¶ 53-54)), purchased four additional pairs of such pants for

Plaintiff.     (See id., ¶¶ 51, 55.)             Although Plaintiff wears

different clothing from the other inmates, it has never caused

issues with other inmates or security disruptions for prison staff.

(Id., ¶¶ 48-49.)

       The Settlement Agreement that resolved Plaintiff’s previous

ADA lawsuit entitles Plaintiff to use of a Brother ML 500 electric

word   processor   six   days   a   week   for    a   total   of   20   hours.

(See Docket Entry 85-3 at 3.)            The Settlement Agreement also

authorizes substitution of the Brother ML 500 word processor, upon

agreement from “[Plaintiff] and an official ADA Coordinator,” if

the word processor becomes economically infeasible for the NC DPS


                                    61




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 61 of 72
or   a    poor   accommodation       choice     for   Plaintiff.       (Id.   at   4.)

Plaintiff’s      disability       caused    difficulties      operating   the      word

processor and its age and obsolescence both necessitated frequent

repairs and made such repairs challenging and costly.                   (See Docket

Entry      90,       ¶¶   107-11.)         Accordingly,       during    Plaintiff’s

incarceration at Warren C.I., prison officials, including an ADA

Coordinator, and Plaintiff agreed to retire the word processor in

favor of a stand-alone, non-networked desktop computer and printer

for Plaintiff’s written communications.                    (See id., ¶¶ 110-12.)

When Plaintiff transferred to Dan River, the Dan River Warden

provided for Plaintiff’s access to a non-networked, standalone

computer and printer in the Chaplain’s Office for 20 hours a week.

(See id., ¶¶ 117-18.)

         When Plaintiff obtained the prison kitchen job, his work

schedule conflicted with his computer access schedule, but Roach

would not alter his schedule to accommodate both work and computer

access,     prompting         Plaintiff    to   submit    a   grievance   regarding

noncompliance with the Settlement Agreement. (See id., ¶¶ 119-20.)

This grievance angered Roach, who threatened to take Plaintiff’s

personal property.            (See id., ¶¶ 120-21.)           Plaintiff thereafter

petitioned       a    North    Carolina    Superior      Court   to   order   NC   DPS

officials to provide him with both a collaboratively designed

“usable schedule which allows [Plaintiff] a minimum of 20.00 hours

access to the stand-alone, non-networked computer he is currently


                                           62




     Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 62 of 72
authorized to use” (Docket Entry 89-5 at 2 (emphasis in original)),

as well as “access to photocopying services so that he may provide

the [c]ourt     and    [the    d]efendant    with   copies   of   exhibits   and

documents he intends to introduce in [a then-pending state-court]

action” (id. at 3). The State Superior Court ordered the requested

relief on January 25, 2017 (see id. at 2-3), and deposited its

orders for service via first class mail on January 27, 2017 (see

id. at 4).    On January 30, 2017, Dan River officials received these

orders.   (See Docket Entry 90, ¶ 124.)

     The following morning, as Plaintiff used the computer in the

Chaplain’s Office, a visibly angry Moore ordered him to shut down

the computer, leave the office, and not use the computer again.

(See id., ¶ 125.)          Moore indicated that this directive originated

with Roach.    (See id.)       On February 2, 2017, Plaintiff reported to

Roach’s   office      as    directed,   where   Roach   yelled    at   Plaintiff

“regarding the two State Superior Court orders” (id., ¶ 126) and

informed him both that Roach “was taking the computer away from

[Plaintiff], and that [Roach] was resurrecting the word processor”

(id., ¶ 127) for use in the facility’s high-traffic Receiving Area

from 6 p.m. to 9:20 p.m. each night (see id., ¶¶ 128-29, 141-43).

On pain of solitary confinement, Roach ordered Plaintiff to sign a

document notifying him of the return of the word processor and new

schedule.    (See id., ¶ 130; see also Docket Entry 89-6 at 2 (signed




                                        63




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 63 of 72
document).)     “Roach was so angry that as he signed the document he

threw his pen.”     (Docket Entry 90, ¶ 131.)

     That same day, Roach circulated an email to prison staff,

informing them that “[e]ffective immediately” Plaintiff would have

access to the word processor at a desk in the intake area from

6 p.m. to 9:20 p.m. each night.         (Docket Entry 89-7 at 2 (emphasis

added).)      Due to, inter alia, guard shift changes and formal

prisoner counts, this schedule affords Plaintiff “less than 14

hours [of] access per week” (Docket Entry 90, ¶ 132).              (See id.,

¶¶ 132-46.)     When Plaintiff asked Roach to modify the schedule,

Roach threatened to change Plaintiff’s access time to 1 a.m.

instead.     (See id., ¶ 133.)    Roach tasked Moore with repairing the

word processor, which worked poorly and broke frequently, an

occurrence that resulted in the loss of Plaintiff’s stored files.

(Id., ¶¶ 147-50, 153-58.)         After Plaintiff transferred from Dan

River   to    Rutherford     Corr.,     Defendants   attempted    to    ensure

Plaintiff’s continued use of the word processor by having Moore

continue handling its repairs.           (See id., ¶¶ 174-78.)         Instead,

Rutherford Corr. officials, an ADA coordinator, and other NC DPS

personnel     secured    a   non-networked   computer   with     printer   for

Plaintiff’s use.        (Id., ¶ 179.)

     Also in February 2017, Roach ordered 100% cotton fabric for

shirts and pants from a fabric store in Danville, Virginia, with

delivery scheduled for March 10, 2017.          (See Docket Entry 89-8 at


                                        64




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 64 of 72
2 (reflecting February 23, 2017, order by “Mike Roach”).)                   Roach

directed the NC DPS facility who makes prison uniforms to utilize

this fabric to construct new clothing for Plaintiff, a process that

required the facility to modify its usual pant design from a

button-fly to zipper closure. (See, e.g., Docket Entry 85-2, ¶¶ 9-

12; Docket Entry 90, ¶¶ 60-64, 70.)          Without warning to Plaintiff,

on September 6, 2017 – more than a year after Plaintiff’s arrival

at   Dan   River    (see,   e.g.,   Docket   Entry   90,   ¶   52   (indicating

Plaintiff “was housed at Dan River from August 22, 2016 through

October 30, 2018”)) — a Dan River employee acting on Roach’s orders

confiscated Plaintiff’s disability-accommodating green pants and

replaced them with pants that Roach ordered NC DPS’s internal

clothing manufacturers to make for Plaintiff using this 100% cotton

fabric.    (See id., ¶¶ 57-62.)       These new pants lacked the pockets

and belt loops necessary to accommodate Plaintiff’s disability,

causing    him     difficulty   dressing     and   undressing       as   well   as

preventing him from carrying, inter alia, necessary assistive

devices and his ID badge, required for myriad prison activities.

(See, e.g., id., ¶¶ 61-66, 69-71, 74.)         Further, because the NC DPS

grafted a zipper onto a button-fly pant design, the zipper on these

pants remains difficult for Plaintiff to operate and “sometimes

makes it impossible to fasten/unfasten [his] pants.”                (Id., ¶ 70.)

      When Plaintiff informed Roach that the new clothing “did not

provide the appropriate accommodation, [Roach] told [Plaintiff],


                                       65




     Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 65 of 72
‘You got what you are getting.’”              (Id., ¶ 71.)       Roach also denied

Plaintiff’s       “multiple    requests       that   the   clothing      originally

purchased for [him] be returned to [him] so that [he] could

function.”        (Id., ¶ 72.)      Further, in response to Plaintiff

“relay[ing] the problems [that he] was having handling [his] ID

card to [Roach,] . . . . [Roach] immediately instructed his

subordinate officers to make announcements over the public address

system informing the inmate population that [they] must have

[their] ID card on [their] person at all times, and similar

messages informing [them] that if [they] do not have [their] ID

card in [their] possession, [they] will not be permitted to eat

and/or [they] will be cited for disciplinary infraction.”                      (Id.,

¶ 78.)      Roach also directed NC DPS staff to refuse to serve

Plaintiff in the dining hall if he did not produce his ID card,

while staff permitted other NC DPS prisoners to eat without their

ID cards.     (Id., ¶ 82.)        Further, upon learning that Plaintiff

utilized    his    coat   pockets   to    carry      his   “ID    card   and   other

disability assistive items” during the summer, Roach ordered NC DPS

officials to collect all coats.           (Id., ¶ 81.)

     Defendants claimed that front and back pants pockets presented

a security threat.            (See, e.g., Docket Entry 26, ¶¶ 97-98.)

However, NC DPS inmates continue to wear athletic shorts and coats

with pockets and “Roach himself ordered that worn pants (with

pockets) be cut and re-hemmed into shorts.                       The pants (with


                                         66




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 66 of 72
pockets) were repurposed into shorts (with the very pockets Mr.

Roach is alleging to be a security concern) and re-issued to

prisoners at his facility.”             (Docket Entry 90, ¶ 84; see id.,

¶¶ 85-87.)        Moreover, upon Plaintiff’s transfer to Rutherford

Corr., Moore (1) participated in the separation of Plaintiff’s

property    and     failure       to    transfer    Plaintiff’s    disability-

accommodating      pants    to    his    new   facility,    falsely   informing

Plaintiff that his withheld property would go to a non-existent

storage location, and (2), at Roach’s behest, directly informed

Rutherford Corr. staff that Plaintiff “[w]as a trouble-maker”

because he “participated in a federal civil rights action in which

[he]   challenged     [his]      conditions    of   confinement,   and   because

[Plaintiff] grieved against Mr. Roach and Dan River officials for

not honoring the terms of [the] Agreement reached in that action”

(id., ¶ 97).       (See id., ¶¶ 95, 98, 101.)           Despite efforts from

Rutherford Corr. staff to obtain Plaintiff’s remaining property,

including his confiscated clothing items, “[Defendants] were not

forthcoming with them.”           (Id., ¶ 99.)      Per Plaintiff, Defendants

“intentionally did not send all of [his] clothing items with [him]

as [he] transferred away from Dan River, for they knew that if they

did, the items would be returned to [Plaintiff] by the receiving

facility — and Mr. Roach did not want that.”               (Id., ¶ 101.)

       Accepting these allegations as true, Plaintiff has established

that   he   engaged    in     protected    first-amendment     activity;    that


                                          67




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 67 of 72
Defendants took actions adversely affecting his first-amendment

rights; and that a causal relationship exists between Plaintiff’s

protected activity and Defendants’ conduct.         See, e.g., Cecil v.

Winston, No. 7:20-cv-349, 2021 WL 3642054, at *7-8 (W.D. Va. Aug.

17, 2021) (finding that inmate established plausible retaliation

claim where defendants allegedly “threatened to move [inmate] to

‘harsher living conditions’ if he continued to pursue the grievance

procedure” and said “‘I bet you won’t file any more lawsuits will

you’” upon inmate’s transfer to isolation pod, explaining that

those   statements   “and     the   temporal   connection   between    [the

inmate’s] protected first amendment conduct and his placement in

segregated   and   isolated    housing    sufficiently   allege   a   causal

connection”); Mateen v. Clarke, No. 7:19-cv-620, 2020 WL 6582833,

at *5 (W.D. Va. Nov. 10, 2020) (recognizing that “[a]n inmate

experiencing an adverse action shortly after a correctional officer

learns that the prisoner engaged in a protected activity may create

an inference of causation”).

     Accordingly,    Plaintiff      has   established    colorable    first-

amendment retaliation claims regarding changing the type of his

pants, removing his access to the computer, and limiting his access

to the word processor.        See Martin, 977 F.3d at 299; see also,

e.g., Spiegla v. Hull, 371 F.3d 928, 943 (7th Cir. 2004) (applying

Mt. Healthy, explaining that “a plaintiff may establish . . . a

causal link between protected expression and adverse action through


                                     68




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 68 of 72
evidence that the [adverse action] took place on the heels of

protected    activity,”      and    finding     plaintiff    established    that

protected activity constituted motivating factor for adverse action

where adverse action – a transfer and schedule change – came

quickly    after   protected       conduct,   following     lengthy    period   of

previous posting and schedule, and defendant admitted anger at

plaintiff’s protected conduct (brackets and ellipsis in original)

(internal quotation marks omitted)), disapproved on other grounds

in later appeal, 481 F.3d 961 (7th Cir. 2007).               Thus, Defendants’

arguments regarding Plaintiff’s retaliation claims lack merit.

(See Docket Entry 85 at 3-7.)

      Moreover, although they do not directly address this issue

(see generally Docket Entry 85), Defendants have not conclusively

established that they would have acted in the same manner absent

Plaintiff’s protected conduct.           In this regard, Roach maintains

that Plaintiff’s clothing upon arrival differed from that of other

inmates, creating “a concern on the part of facility management due

to   the   potential   for     security       issues   amongst   the    offender

population when one particular offender appears to wear unique

clothing” (Docket Entry 85-2, ¶ 8).               (See id., ¶ 7.)        “Due to

Plaintiff’s special needs,” Roach asserts, he “consulted with a

local cloth/material store” (id., ¶ 9) and then arranged for the NC

DPS facility which manufactures inmate uniforms (see id., ¶ 10) to

make “Plaintiff several pants exactly like the rest of the inmates


                                        69




     Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 69 of 72
wear” (id., ¶ 11).     Defendants further maintained that these pants

lacked pockets due to security concerns.                (See, e.g., id., ¶ 14;

Docket Entry 26, ¶¶ 97-98.) However, Plaintiff’s evidence reflects

that, inter alia, (1) after Plaintiff’s transfer to Dan River,

another high-ranking NC DPS official purchased additional pairs of

Plaintiff’s    original   pants     for    him;   (2)    Roach   did    not   order

material for Plaintiff’s new pants for nearly six months after his

arrival; (3) Roach ordered this material approximately three weeks

after he received the State Superior Court orders, which made him

visibly angry; (4) Plaintiff never experienced trouble with other

inmates regarding his different clothing, including in the year

between his arrival at Dan River and the confiscation of his

disability-accommodating      pants;       and    (5),    despite      Defendants’

assertions regarding the security threat pants pockets posed, Roach

ordered the conversion of worn pants with such pockets into shorts

and their reissuance to Dan River inmates.

      In addition, Roach suggests that he permitted Plaintiff to use

the computer only while the word processor underwent repairs; that

he provided Plaintiff 21 hours of access to the word processor in

a   secluded   area;   and   that    he    “and   [his]    staff    simply    held

[them]selves as well as Plaintiff to the terms of the prior

settlement” (Docket Entry 85-2, ¶ 19).             (See id., ¶¶ 15-17, 20.)

Yet Plaintiff’s evidence reflects that, inter alia, (1) upon

Plaintiff’s arrival at Dan River, the Warden arranged for Plaintiff


                                      70




    Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 70 of 72
to utilize a computer for 20 hours a week in the Chaplain’s Office,

continuing   the     modification     agreed       to   during     Plaintiff’s

incarceration at Warren C.I.; (2) one day after Defendants received

the State Superior Court orders, they removed Plaintiff’s access to

the computer; (3) three days after receiving those orders, Roach

directed that Plaintiff receive access only to the word processor,

in a high-traffic area, under a schedule that, at best, afforded

him 14 hours of access each week; and (4), in implementing these

changes, Defendants displayed visible anger regarding the State

Superior Court orders.

     “Viewing   these    conflicting       accounts     in   the   light    most

favorable to [Plaintiff], there is a genuine dispute of material

fact regarding whether [Defendants] would have [changed Plaintiff’s

pants, removed his access to a computer, and restricted his access

to a word processor] absent a retaliatory motive.                   Because a

reasonable   juror    could   find        that   [Defendants       acted]   for

impermissible reasons, summary judgment [i]s improper.”                Martin,

977 F.3d at 305.      The Court should therefore deny Defendants’

request for summary judgment on Plaintiff’s retaliation claims.

                              CONCLUSION

     Material   factual    disputes        exist    regarding      Defendants’

retaliation towards Plaintiff and failure to provide necessary

accommodations under the ADA and Rehabilitation Act.




                                     71




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 71 of 72
     IT IS THEREFORE RECOMMENDED that the Motions (Docket Entries

61, 84) be denied.

     This 26th day of August, 2021.

                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge




                                   72




   Case 1:18-cv-00914-TDS-LPA Document 94 Filed 08/26/21 Page 72 of 72
